Exhibit 10.1

Execution Version

 

 

 

TERM LOAN AGREEMENT

Dated as of April 18, 2013

among

PARKER DRILLING COMPANY,

as the Borrower,

GOLDMAN SACHS BANK USA,

as Sole Lead Arranger, Sole Lead Bookrunner and Syndication Agent,

GOLDMAN SACHS BANK USA,

as Administrative Agent

and

The Other Lenders Party Hereto

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS    Section 1.01
   Defined Terms      2    Section 1.02    Other Interpretive Provisions      27
   Section 1.03    Accounting Terms      28    Section 1.04    Rounding      28
   Section 1.05    Times of Day      29    ARTICLE II    THE COMMITMENTS AND
LOANS    Section 2.01    The Loans      29    Section 2.02    Borrowing
Mechanics      29    Section 2.03    [Intentionally Omitted.]      29   
Section 2.04    [Intentionally Omitted.]      29    Section 2.05    Prepayments
     29    Section 2.06    Termination of Commitments      32    Section 2.07   
Repayment of Loans      32    Section 2.08    Interest      32    Section 2.09
   Fees      33    Section 2.10    Computation of Interest and Fees      33   
Section 2.11    Evidence of Debt      33    Section 2.12    Payments Generally;
Administrative Agent’s Clawback      34    Section 2.13    Sharing of Payments
by Lenders      35    ARTICLE III    TAXES, YIELD PROTECTION AND ILLEGALITY   
Section 3.01    Taxes      36    Section 3.02    [Intentionally Omitted.]     
41    Section 3.03    [Intentionally Omitted.]      41    Section 3.04   
Increased Costs      41    Section 3.05    [Intentionally Omitted.]      42   
Section 3.06    Mitigation Obligations; Replacement of Lenders      42   
Section 3.07    Survival.      43   

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT TO THE BORROWING Section 4.01    Conditions
Precedent to the Borrowing    43 ARTICLE V REPRESENTATIONS AND WARRANTIES
Section 5.01    Existence; Compliance with Law    47 Section 5.02    Power;
Authorization; Enforceable Obligations    47 Section 5.03    No Legal Bar    48
Section 5.04    No Material Litigation    48 Section 5.05    Financial
Statements; No Material Adverse Effect    48 Section 5.06    No Default    49
Section 5.07    Ownership of Property; Liens    49 Section 5.08    Intellectual
Property    50 Section 5.09    Taxes    50 Section 5.10    Federal Regulations
   50 Section 5.11    Labor Matters    51 Section 5.12    ERISA Compliance    51
Section 5.13    Investment Company Act; Other Regulations    52 Section 5.14   
Subsidiaries    52 Section 5.15    Use of Proceeds    52 Section 5.16   
Environmental Matters    53 Section 5.17    Accuracy of Information, etc    54
Section 5.18    Purchase Agreement    54 Section 5.19    Solvency    54
Section 5.20    Insurance    54 Section 5.21    Sanctions    55 Section 5.22   
USA PATRIOT Act; FCPA; UK Bribery Act    55 ARTICLE VI AFFIRMATIVE COVENANTS
Section 6.01    Financial Statements    56 Section 6.02    Certificates; Other
Information    57 Section 6.03    Notices    58 Section 6.04    Conduct of
Business and Maintenance of Existence, etc    59 Section 6.05    Maintenance of
Property; Insurance    59 Section 6.06    Inspection of Property; Books and
Records; Discussions    59 Section 6.07    Environmental Laws    60 Section 6.08
   Payment of Obligations    60 Section 6.09    Additional Guarantees    60

 

-ii-



--------------------------------------------------------------------------------

Section 6.10    [Intentionally Omitted.]    60 Section 6.11    [Intentionally
Omitted.]    60 Section 6.12    [Intentionally Omitted.]    61 Section 6.13   
Casualty and Condemnation    61 Section 6.14    Further Assurances    61
Section 6.15    Post-Closing Matters    61 ARTICLE VII NEGATIVE COVENANTS
Section 7.01    Liens    62 Section 7.02    [Intentionally Omitted.]    65
Section 7.03    Indebtedness    65 Section 7.04    Fundamental Changes    67
Section 7.05    Disposition of Property    68 Section 7.06    Restricted
Payments    69 Section 7.07    Modifications of Debt Instruments, etc    72
Section 7.08    Transactions with Affiliates    72 Section 7.09    Changes in
Fiscal Periods    73 Section 7.10    Use of Proceeds    73 Section 7.11   
Restrictions on Subsidiary Distributions    73 Section 7.12    Lines of Business
   74 Section 7.13    Swap Contracts    74 ARTICLE VIII EVENTS OF DEFAULT AND
REMEDIES Section 8.01    Events of Default    74 Section 8.02    Remedies Upon
Event of Default    76 Section 8.03    Application of Funds    77 ARTICLE IX
ADMINISTRATIVE AGENT Section 9.01    Appointment and Authority    78
Section 9.02    Rights as a Lender    78 Section 9.03    Exculpatory Provisions
   78 Section 9.04    Reliance by Administrative Agent    79 Section 9.05   
Delegation of Duties    79 Section 9.06    Resignation of Administrative Agent
   80 Section 9.07    Non-Reliance on Administrative Agent and Other Lenders   
80 Section 9.08    No Other Duties, Etc    81 Section 9.09    Administrative
Agent May File Proofs of Claim    81 Section 9.10    Guaranty Matters    81

 

-iii-



--------------------------------------------------------------------------------

ARTICLE X   MISCELLANEOUS    Section 10.01    Amendments, Etc      82    Section
10.02    Notices; Effectiveness; Electronic Communication      83    Section
10.03    No Waiver; Cumulative Remedies; Enforcement      85    Section 10.04   
Expenses; Indemnity; Damage Waiver      86    Section 10.05    Payments Set
Aside      88    Section 10.06    Successors and Assigns      88    Section
10.07    Treatment of Certain Information; Confidentiality      91    Section
10.08    Right of Setoff      92    Section 10.09    Interest Rate Limitation   
  93    Section 10.10    Counterparts; Integration; Effectiveness      93   
Section 10.11    Survival of Representations and Warranties      93    Section
10.12    Severability      94    Section 10.13    Replacement of Lenders      94
   Section 10.14    Governing Law; Jurisdiction; Etc.      95    Section 10.15
   Waiver of Jury Trial      96    Section 10.16    No Advisory or Fiduciary
Responsibility      96    Section 10.17    Electronic Execution of Assignments
and Certain Other Documents      96    Section 10.18    USA PATRIOT Act      97
   Section 10.19    Judgment Currency      97    Section 10.20    Entire
Agreement      97    Signatures      S-1   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

  2.01

   Commitments and Initial Applicable Percentages

  5.04

   Litigation

  5.05

   Material Dispositions

  5.14

   Subsidiaries; Other Equity Investments

  5.16

   Environmental Matters

  5.21

   Sanctions

  5.22

   USA PATRIOT Act; FCPA; UK Bribery Act

  7.01(f)

   Existing Liens

  7.03(d)

   Existing Indebtedness

  7.05(j)

   Permitted Dispositions

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

Form of

  

A

   Committed Loan Notice

B

   Note

C

   Compliance Certificate

D

   Assignment and Assumption

E

   Subsidiary Guaranty

F-1

   Form of Opinion – Counsel to Loan Parties

F-2

   Form of Opinion – Deputy General Counsel to Loan Parties

 

-v-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”) is entered into as of April 18,
2013, among PARKER DRILLING COMPANY, a Delaware corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and GOLDMAN SACHS BANK USA, as Administrative Agent,
Syndication Agent, Sole Lead Arranger and Sole Lead Bookrunner.

PRELIMINARY STATEMENTS

WHEREAS, the Lenders have agreed to provide a term loan facility to the Borrower
in an aggregate principal amount of $125,000,000, the proceeds of which will be
used by the Borrower, PD International Holdings C.V., a company organized under
the laws of the Netherlands (the “International Purchaser”), and Parker Drilling
Offshore Corporation, a Nevada corporation (the “US Purchaser”, and together
with the International Purchaser, the “Purchasers”), to acquire (i) on the
Closing Date (a) all of the issued and outstanding Equity Interests of certain
Subsidiaries (together with the Equity Interests of certain Subsidiaries
acquired pursuant to the Post-Completion Acquisitions (as defined below), the
“Target Subsidiaries”) of ITS Tubular Services (Holdings) Limited, a company
organized under the laws of Scotland (“Target Holdco”), and (b) certain other
assets of Target Holdco and its Subsidiaries (the “Purchased Assets”), in each
case as further decribed in the Sale and Purchase Agreement dated on or about
the date hereof (the “Purchase Agreement”), by and among Target Holdco, as
seller and acting by the Administrators (as defined below), the Administrators,
ITS Holdings, Inc., a Texas corporation (“US Holdco”), the Purchasers, and the
Borrower, as guarantor of the obligations of the Purchasers thereunder (such
transactions described in this clause (i), collectively, the “Acquisition”), and
(ii) after the Closing Date but on or before the Long Stop Date, the Egyptian
Shares, the India Preference Shares, the Cayman Shares, the Saudi Shares and the
Kazakh Assets (each such term as defined in the Purchase Agreement)
(collectively, the “Deferred Assets”), as further described in, and subject to
the terms of, the Purchase Agreement (such transactions described in this clause
(ii), collectively, the “Post-Completion Acquisitions”);

WHEREAS, the Subsidiary Guarantors have agreed to guarantee the obligations of
the Borrower hereunder;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“2012 Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of December 14, 2012, among the Borrower, each lender from
time to time party thereto, Bank of America, N.A., as administrative agent, and
certain other parties thereto, together with all “Loan Documents” (as such term
is defined therein) entered into in connection therewith, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with Section 7.07, or other similar instrument or instruments then
governing (or entered into in connection with) any Refinancing Debt incurred
with respect to the 2012 Credit Agreement or any Refinancing Debt with respect
thereto, respectively.

“Acquisition” has the meaning specified therefor in the recitals.

“Acquisition Closing Date” means the date on which each of the conditions
precedent to the effectiveness of the Purchase Agreement and the Acquisition
have been duly satisfied or, with the consent of the Administrative Agent and
Arranger (such consent not to be unreasonably withheld or delayed), waived.

“Acquisition Documents” means (a) the Purchase Agreement, (b) the Deed of
Release, (c) the Transitional Services Agreement (as defined in the Purchase
Agreement), (d) the Intra-Group Sale Agreement, (e) Pakistan Transfer Agreement
(as defined in the Purchase Agreement), (f) the Iran Transfer Documents (as
defined in the Purchase Agreement), (g) the Iran Asset Transfer Agreement (as
defined in the Purchase Agreement), (h) the Sudan Novation Agreement (as defined
in the Purchase Agreement) and (i) the Sudan Release Letter (as defined in the
Purchase Agreement), in each case of the foregoing clauses (a) through (i),
together with any exhibits, schedules, annexes and other attachments thereto.

“Acquisition-Related Documents” means (a) the Escrow Agreement, (b) the
Performance Bond Guarantee (as defined in the Purchase Agreement), (c) transfers
in respect of all of the Equity Interests of ITS Ltd., duly executed by Target
Holdco in favor of the International Purchaser, (d) transfers in respect of all
of the Equity Interests of ITS Rental and Sales Inc., a Texas corporation, duly
executed by US Holdco in favor of the US Purchaser, (e) transfers in respect of
International Tubular Services de Mexico S. de R.L. de C.V., a company organized
under the laws of Mexico, and Servicios de Personal ITS, S. de R.L. de C.V., a
company organized under the laws of Mexico, in each case duly executed by US
Holdco in favor of the International Purchaser, (f) Target Holdco’s board
minutes regarding the appointment of the Administrators and (g) any material
agreements, instruments or other documents executed in connection with any of
the Acquisition Documents, in each case of the foregoing clauses (a) through
(g), together with any exhibits, schedules, annexes and other attachments
thereto.

“Administrative Agent” means Goldman Sachs Bank USA in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in the form
provided by the Administrative Agent.

“Administrators” has the meaning specifed therefor in the Purchase Agreement.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and the Syndication
Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the preamble hereto.

“Applicable Asset Sale Percentage” means, as of any date of determination, a
fraction expressed as a percentage, the numerator of which shall be the
aggregate principal amount of the Loans outstanding hereunder, and the
denominator of which shall be the sum of (i) the aggregate principal amount of
the Loans outstanding hereunder, (ii) the aggregate principal amount of
Indebtedness outstanding under the Senior Notes Indenture and the Senior Notes,
and (iii) the aggregate principal amount of all other permitted Indebtedness of
the Borrower that is pari passu with the Indebtedness described in the foregoing
clauses (i) and (ii) and which contains provisions similar to those set forth in
this Agreement with respect to required prepayments of, or offers to purchase or
redeem, any such Indebtedness from asset sale proceeds.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) at any time prior to the making of the Loans, such Lender’s Commitment at
such time and (ii) thereafter, the principal amount of such Lender’s Loans at
such time. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means a rate equal to (a) for the period from the Closing Date
to the Initial Step-Up Date, 6.50% per annum, (b) for the period from the
Initial Step-Up Date to April 15, 2014, 7.50% per annum and (c) from April 15,
2014 and all times thereafter, 8.50% per annum.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Goldman Sachs Bank USA, in its capacity as sole lead arranger
and sole lead bookrunner.

 

-3-



--------------------------------------------------------------------------------

“Asset Sale” means (i) the Disposition of any assets or rights including by
means of a merger, consolidation or similar transaction (excluding any such
Disposition by means of a merger, consolidation or similar transaction solely
among the Borrower and its Subsidiaries permitted under Section 7.04 hereof);
provided that the Disposition of all or substantially all of the assets of the
Borrower and its Subsidiaries taken as a whole will be governed by the “Change
of Control” provisions of Section 8.01(k) and/or Section 7.04 hereof and not by
Section 2.05(b)(i) hereof, and (ii) the issuance of Equity Interests in any of
the Borrower’s Subsidiaries or the sale of Equity Interests in any of its
Subsidiaries (other than directors’ qualifying shares). Notwithstanding the
preceding, the following items shall not be deemed to be Asset Sales: (i) any
single transaction or series of related transactions that involves assets having
a fair market value of less than $5.0 million; (ii) a transfer of assets between
or among the Borrower and its Subsidiaries; (iii) an issuance of Equity
Interests by a Subsidiary to the Borrower or to another Subsidiary; (iv) the
sale or lease of equipment, inventory, accounts receivable, services or other
assets in the ordinary course of business or the sale of inventory to any joint
venture, in which the Borrower owns directly or indirectly at least 50% of the
Equity Interests, for resale by such joint venture to its customers in the
ordinary course of business of its business, (v) the sale or other Disposition
of cash or Cash Equivalents; (vi) a Restricted Payment that is permitted by
Section 7.06 hereof; (vii) Dispositions in connection with Liens permitted under
Section 7.01 hereof; (viii) the sale of a rig built by the Borrower or any of
its Subsidiaries for the purpose of sale to a customer where the sale proceeds
are recorded in the Borrower’s consolidated financial statements as operating
income in accordance with generally accepted accounting principles in the United
States; (ix) sales of damaged, worn-out or obsolete equipment or assets that, in
the Borrower’s reasonable judgment, are either (A) no longer used or (B) no
longer useful in the business of the Borrower or its Subsidiaries, (x) any trade
or exchange by the Borrower or any Subsidiary of one or more drilling rigs for
one or more other drilling rigs owned or held by another Person, provided that
(A) the fair market value of the drilling rig or rigs traded or exchanged by the
Borrower or such Subsidiary (including any cash or Cash Equivalents to be
delivered by the Borrower or such Subsidiary) is reasonably equivalent to the
fair market value of the drilling rig or rigs (together with any cash or Cash
Equivalents) to be received by the Borrower or such Subsidiary, and (B) such
exchange is approved by a majority of the disinterested members of the Board of
Directors of the Borrower; and (xi) any transfer by the Borrower or any
Subsidiary to its customers of drill pipe, tools and associated drilling
equipment utilized in connection with a drilling contract for the employment of
a drilling rig in the ordinary course of business and consistent with past
practice.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant

 

-4-



--------------------------------------------------------------------------------

lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended on December 31,
2012, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means the borrowing consisting of simultaneous Loans made by each of
the Lenders pursuant to Section 2.01(a) on the Closing Date.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any of the following types of Investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits, Euro time deposits or overnight bank deposits with, or
insured certificates of deposit or bankers’ acceptances of, any commercial bank
that (i) (A) is a Lender or (B) is organized under the laws of the United States
of America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $500,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

 

-5-



--------------------------------------------------------------------------------

(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days with respect to securities issued or fully guaranteed or insured by
the United States government;

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s;

(f) securities with maturities of 180 days or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition;

(g) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a) through (f) of this definition; and

(h) shares of the Columbia Cash Reserves fund for which an affiliate of Bank of
America, N.A. provides investment advisory services.

“Casualty Event” means any loss, casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Property or asset of the Borrower or any of its Material Subsidiaries in
which the fair market value of the loss of such Property shall be in excess of
$10,000,000 (or its equivalent in other currencies).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

-6-



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the Closing Date,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) a “Change of Control”, or like event, as defined in any of the Indentures or
the 2012 Credit Agreement, shall have occurred.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01(a) in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment”.

 

-7-



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of the Borrowing, which shall be
substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate duly executed by a Responsible
Officer of the Borrower substantially in the form of Exhibit C.

“Consolidated EBITDA” means, at any date of determination, for any period, an
amount equal to Consolidated Net Income of the Borrower and its Subsidiaries on
a consolidated basis for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges, amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts, and other fees and charges associated with Indebtedness
for such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (v) other
extraordinary, unusual or non-recurring expenses or losses of the Borrower and
its Subsidiaries reducing such Consolidated Net Income (including, whether or
not otherwise includable as a separate item in the statement of Consolidated Net
Income for such period, losses on sales of assets outside of the ordinary course
of business), to the extent such additions are found to be acceptable by the
Administrative Agent, acting reasonably, and (vi) other non-cash charges and
minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits of the
Borrower and its Subsidiaries for such period, (ii) any extraordinary, unusual
or non-recurring income or gains (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), to the extent such deductions are found to be acceptable by the
Administrative Agent, acting reasonably, (iii) any other non-cash income, all as
determined on a consolidated basis and (iv) the amount of any cash expenditures
during such period in respect of items that were added as non-cash charges in
determining Consolidated EBITDA for a prior period.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of total interest expense
(including that attributable under Capitalized Leases) for such period with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries
(including, without limitation, all commissions, discounts and other fees and
charges owed by the Borrower or its Subsidiaries with respect to letters of
credit and bankers’ acceptance financing and net costs under Swap Contracts in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

“Consolidated Leverage Ratio” means, as of the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt as of such
date to

 

-8-



--------------------------------------------------------------------------------

(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended; provided that for purposes of calculating Consolidated EBITDA of the
Borrower and its Subsidiaries for any period, (i) the Consolidated EBITDA of any
Person acquired by the Borrower or its Subsidiaries during such period shall be
included on a pro forma basis for such period (assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred on the first day of such period) if the consolidated balance
sheet of such acquired Person and its consolidated Subsidiaries as at the end of
the period preceding the acquisition of such Person and the related consolidated
statements of income and stockholders’ equity and of cash flows for the period
in respect of which Consolidated EBITDA is to be calculated (x) have been
previously provided to the Administrative Agent and the Lenders and (y) either
(1) have been reported on without a qualification arising out of the scope of
the audit by independent certified public accountants of nationally recognized
standing or (2) have been found acceptable by the Administrative Agent and
(ii) the Consolidated EBITDA of any Person Disposed of by the Borrower or its
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period).

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, the
consolidated net income (or loss) of the Borrower and its Subsidiaries for that
period; provided, that in calculating Consolidated Net Income of the Borrower
and its consolidated Subsidiaries for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
cash dividends or similar cash distributions and (c) the undistributed earnings
of any Subsidiary of the Borrower to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.

“Consolidated Tangible Assets” means, with respect to any Person as of any date,
the amount which, in accordance with GAAP, would be set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of such
Person and its Subsidiaries, less all goodwill, patents, tradenames, trademarks,
copyrights, franchises, experimental expenses, organization expenses and any
other amounts classified as intangible assets in accordance with GAAP.

“Consolidated Total Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries as of such date
(other than Indebtedness of the type described in clause (f) of the definition
of “Indebtedness”), determined on a consolidated basis in accordance with GAAP.

 

-9-



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Debt” means any convertible subordinated debentures or notes
created, issued or assumed by the Borrower which have all of the following
characteristics:

(a) an initial final maturity or due date in respect of repayment of principal
extending beyond the Maturity Date under this Agreement in effect at the time
such debentures or notes are created, issued or assumed;

(b) no scheduled or mandatory payment or repurchase of principal thereunder
(other than acceleration following any event of default in regard thereto or
payment which can be satisfied by the delivery of shares as contemplated in
paragraph (f) of this definition and other than on a change of control of the
Borrower where a Change of Control also occurs under this Agreement) prior to
the Maturity Date under this Agreement in effect at the time such debentures or
notes are created, issued or assumed;

(c) upon and during the continuance of a Default, an Event of Default or
acceleration of the time for repayment of any Obligations which has not been
rescinded, (i) all amounts payable in respect of principal, premium (if any) or
interest under such debentures or notes are subordinate and junior in right of
payment to the Obligations and (ii) no enforcement steps or enforcement
proceedings may be commenced in respect of such debentures or notes;

(d) such debentures or notes shall be unsecured and shall provide that upon
distribution of the assets of the Borrower on any dissolution, winding up, total
liquidation or reorganization of the Borrower (whether in bankruptcy, insolvency
or receivership proceedings or upon an assignment for the benefit of creditors
or any other marshalling of the assets and liabilities of such person, or
otherwise), all Obligations shall first be paid in full in cash, or provisions
made for such payment, before any payment is made on account of principal,
premium (if any) or interest payable in regard to such debentures or notes;

(e) the occurrence of a Default or Event of Default under this Agreement or the
acceleration of the time for repayment of any of the Obligations or enforcement
of the rights and remedies of the Administrative Agent and the Lenders hereunder
or under any other Loan Document shall not in and of themselves:

(i) cause a default or event of default (with the passage of time or otherwise)
under such debentures or notes or the indenture governing the same; or

 

-10-



--------------------------------------------------------------------------------

(ii) cause or permit the obligations under such debentures or notes to be due
and payable prior to the stated maturity thereof; and

(f) payments of interest or principal due and payable under such debentures or
notes can be satisfied, at the option of the Borrower, by delivering shares of
the Borrower (or cash in lieu of fractional shares) in accordance with the
indenture or agreement governing such debentures or notes (whether such shares
are received by the holders of such debentures or notes as payment or are sold
by a trustee or representative under such indenture or agreement to provide cash
for payment to holders of such debentures or notes).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Deed of Release” has the meaning specified therefor in the Purchase Agreement.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Applicable Rate, plus
(ii) 2% per annum.

“Deferred Assets” has the meaning specified therefor in the recitals.

“Derivatives Counterparty” has the meaning specified in Section 7.06.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Stock” means any Equity Interests that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interests),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder of the Equity Interests, in whole or in part, in each case,
on or prior to the date that is 91 days after the date (a) which is the Maturity
Date or (b) on which there are no Obligations outstanding; provided that only
the portion of Equity Interests which so matures or is mandatorily redeemable,
is so convertible or exchangeable or is so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Stock;
provided, further, that if such Equity Interests are issued to any employee or
to any plan for the benefit of employees of the Borrower or its Subsidiaries or
by any such plan to such employees, such

 

-11-



--------------------------------------------------------------------------------

Equity Interests shall not constitute Disqualified Stock solely because it may
be required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, that any class of Equity
Interests of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Equity Interests that is not Disqualified
Stock shall not be deemed to be Disqualified Stock. Notwithstanding the
preceding sentence, any Equity Interests that would constitute Disqualified
Stock solely because the holders of the Equity Interests have the right to
require the Borrower to repurchase such Equity Interests upon the occurrence of
a change of control or an asset sale shall not constitute Disqualified Stock if
the terms of such Equity Interests provide that the Borrower may not repurchase
or redeem any such Equity Interests pursuant to such provisions prior to
obtaining any waiver or amendment to this Agreement required to permit such
repurchase or redemption.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Engagement Letter” means that certain Senior Unsecured Term Loan Facility
Engagement Letter, dated April 18, 2013, between the Borrower and Goldman Sachs
Bank USA.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit

 

-12-



--------------------------------------------------------------------------------

interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Escrow Account” has the meaning specified therefor in the Purchase Agreement.

“Escrow Agreement” means that certain escrow agreement among Target Holdco, the
Administrators, the International Purchaser and The Law Debenture Trust
Corporation p.l.c. providing the terms of operation of the Escrow Account
established for the purpose of holding the Escrow Sum.

“Escrow Sum” means the sum of $24,000,000 to be paid in the Escrow Account
pursuant to the Purchase Agreement, or such principal sum as shall remain in the
Escrow Account from time to time.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiaries” means: (a) Parker Drilling Investment Company, an
Oklahoma corporation, (b) PKD Sales Corporation, an Oklahoma corporation,
(c) any Foreign Subsidiary, (d) any Domestic Subsidiary owned by any Foreign
Subsidiary, (e) any Domestic Subsidiary designated by the Borrower by written
notice to the Administrative Agent as an “Excluded Subsidiary” and certified by
a Responsible Officer of the Borrower to the Administrative Agent that (i) such
Domestic Subsidiary has no material assets other than Equity Interests of one or
more other Excluded Subsidiaries or (ii) substantially all of such Domestic
Subsidiary’s revenues for the fiscal year most recently ended were generated
(or, in the case of a newly-formed or acquired Subsidiary, are intended by the
Borrower to be generated in the current fiscal year) from assets, including rigs
and equipment, located outside of the United

 

-13-



--------------------------------------------------------------------------------

States (including located outside the territorial waters of the United States)
and/or contracts performed primarily outside of the United States (including
performed outside of the territorial waters of the United States); provided,
that a Subsidiary shall cease to be an Excluded Subsidiary if (and for so long
as) either (x) it provides a guaranty of the obligations under any Indenture or
the 2012 Credit Agreement, (y) ceases to satisfy the requirements set forth in
clause (e)(i) or (ii) above, or (z) in the case of each of Parker Drilling
Investment Company and PKD Sales Corporation, it ceases to be an “Unrestricted
Subsidiary” under the Indentures.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), or has so complied but is otherwise subject to backup
withholding, (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (iii) and (e) any Taxes imposed by FATCA.

“Existing Target Indebtedness” means the outstanding Indebtedness and other
obligations of Target Holdco and certain of its Subsidiaries which are secured
by the “Charges” (as defined in the Purchase Agreement).

“Facility” means (a) at any time prior to the making of the Loans, the aggregate
amount of the Commitments at such time and (b) thereafter, the aggregate
principal amount of the Loans of all Lenders outstanding at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the

 

-14-



--------------------------------------------------------------------------------

Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).

“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such

 

-21-



--------------------------------------------------------------------------------

Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term Guarantee shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to, or could give rise to
liability under, any Environmental Law.

“High Strikes Agreements” has the meaning specified in Schedule 5.14.

“Immaterial Subsidiary” means any Subsidiary designated by the Borrower, by
written notice to the Administrative Agent, as an “Immaterial Subsidiary”;
provided, that (a) no Subsidiary may be so designated unless such Subsidiary
(i) had assets having an aggregate book value, as of the end of the fiscal year
most recently ended, not exceeding $5,000,000 and (ii) had net income not
exceeding $1,000,000 for such fiscal year and (b) any Subsidiary shall
automatically cease to be an Immaterial Subsidiary if at the end of any
subsequent fiscal year such Subsidiary would not meet the requirements set forth
in the foregoing clause (a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person for the deferred purchase price of Property
or services (other than (i) trade payables incurred in the ordinary course of
such Person’s business, and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet or such Person in accordance with GAAP
and if not paid after becoming due and payable);

 

-22-



--------------------------------------------------------------------------------

(c) all obligations of such Person evidenced by bonds, debentures, notes, or
other similar instruments;

(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property);

(e) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(f) the maximum amount of all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit
or similar facilities;

(g) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire, defease or otherwise acquire for value (other than through the
issuance of common stock of such Person) any Equity Interest in such Person or
any other Person, other than any such obligations the payment of which would be
permitted by Section 7.06(c) or (d); provided that such obligations to acquire
Equity Interests after 91 days after the Maturity Date shall not be Indebtedness
for purposes of this clause (g);

(h) all Guarantees of such Person in respect of any of the foregoing;

(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person (other
than a Lien of the type described in Section 7.01(t)), whether or not such
Person has assumed or become liable for the payment of such obligation;
provided, however, if such Indebtedness is limited in recourse solely to such
Property, then the amount of such Indebtedness for purposes of this Agreement
will not exceed the fair market value of such Property; and

(j) for purposes of Section 8.01(e) only, net obligations of such Person under
any Swap Contract.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. Notwithstanding the foregoing, Indebtedness shall not
include any indebtedness which has been defeased in accordance with GAAP or
defeased pursuant to the deposit of cash or Cash Equivalents (in an amount
sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens, or as to which the proceeds of
Refinancing Debt have been deposited in a designated account in compliance with
the definition thereof.

 

-23-



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indentures” means the Senior Notes Indenture, the indenture or other similar
instrument then governing any Refinancing Debt incurred with respect to the
Senior Notes or any Refinancing Debt with respect thereto, respectively.

“Information” has the meaning specified in Section 10.07.

“Initial Projections” has the meaning specified in Section 4.01(a)(x).

“Initial Step-Up Date” means June 30, 2013; provided that if the Secured Term
Loan Marketing Materials have not been provided on or prior to May 9, 2013, then
the Initial Step-Up Date shall be May 9, 2013.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date” means the last Business Day of each March, June,
September and December and the Maturity Date.

“International Purchaser” has the meaning specifed therefor in the recitals.

“Intra-Group Sale Agreement” has the meaning specified therefor in the Purchase
Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including by
way of Guarantee or otherwise), or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person.

“IRS” means the United States Internal Revenue Service.

“ITS Ltd.” means International Tubular Services Limited, a company organized
under the laws of Scotland.

 

-24-



--------------------------------------------------------------------------------

“Knowledge” means, with respect to the representations and warranties in
Article V hereof, the actual knowledge of any of the following officers of the
Borrower: Robert L. Parker Jr., Executive Chairman; Gary G. Rich, President and
Chief Executive Officer; W. Kirk Brassfield, Senior Vice President and Chief
Financial Officer; David. W. Tucker, Treasurer; Jon-Al Duplantier, Senior Vice
President and General Counsel; Bob Truhlar, Director of Corporate Development;
Ed Menger, Associate General Counsel; Dan Chapman, Chief Compliance Officer;
with respect to the representations and warranties in Section 5.12 only, Laura
Ramey, Vice President of Human Resources; and, with respect to the
representations and warranties in Section 5.16 only, Paula McLemore, Global
Director, QA/HSE.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means, collectively, this Agreement, the Notes, the Subsidiary
Guaranty, and the Engagement Letter.

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

“Long Stop Date” means the date that is nine months from the execution date of
the Purchase Agreement.

“Make-Whole Amount” means, on the date of the applicable prepayment, an amount
in cash equal to the sum of (a) an amount equal to the product of (i) (A) 100%
plus (B) 50% of the Applicable Rate in effect on such date, expressed as a
percentage, times (ii) the principal amount of the Loans repaid, plus (b) an
amount (not less than zero) equal to the present value (as determined by the
Borrower in a manner reasonably acceptable to the Administrative Agent and
certified by the chief financial officer, treasurer or controller of the
Borrower to the Administrative Agent) of the sum of all interest payments
(excluding accrued interest) that

 

-25-



--------------------------------------------------------------------------------

would have otherwise been payable at the Applicable Rate under this Agreement
from the date of the relevant prepayment of the Loans through and including
April 1, 2016 with respect to the Loans that are being so repaid, discounted to
the date of prepayment on a quarterly basis (assuming a 365/366-day year and
actual days elapsed) at a rate per annum equal to the Treasury Rate as of the
date of prepayment plus fifty (50) basis points. For purposes hereof, “Treasury
Rate” means, as of any prepayment date, the yield to maturity as of such date of
United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least three Business Days prior to such date
(or, if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to April 1, 2016; provided, however, that if the period from the prepayment date
to April 1, 2016 is not equal to the constant maturity of a United States
Treasury security for which a weekly average yield is given, the Treasury Rate
will be obtained by linear interpolation (calculated to the nearest one-twelfth
of a year) from the weekly average yields of United States Treasury securities
for which such yields are given, except that if the period from such date to
April 1, 2016 is less than one year, the weekly average yield on actually traded
United States Treasury securities adjusted to a constant maturity of one year
will be used.

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have (a) a material adverse effect upon
the business, assets, properties or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document or of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity or enforceability against any Loan Party of any material provision of
any Loan Document to which it is a party.

“Material Subsidiary” means each Domestic Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means April 18, 2018; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Asset Sale Proceeds” means the aggregate cash proceeds received by the
Borrower or any of its Subsidiaries in respect of any Asset Sale (including,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received in any Asset Sale), net of the direct costs
relating to such Asset Sale (including, without limitation, legal, accounting
and investment banking fees, and sales commissions) and any relocation expenses
incurred as a result of the Asset Sale, taxes paid or payable as a result of
such Asset Sale, in each case after taking into account any available tax
credits or deductions and any tax

 

-26-



--------------------------------------------------------------------------------

sharing arrangements, any amounts required to be applied to the repayment of
Indebtedness secured by a Lien on the asset or assets that were the subject of
such Asset Sale and any reserve for adjustment in respect of the sale price of
such asset or assets established in accordance with GAAP.

“Net Cash Proceeds” means, in connection with (a) any capital contribution to,
or the issuance of any Equity Interests of, the Borrower (other than pursuant to
any employee stock or stock option compensation plan) or (b) any issuance or
sale of debt securities or instruments or the incurrence of loans, in each case,
the cash proceeds received from such capital contribution, issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“Net Loss Proceeds” means, in connection with any Casualty Event, all insurance
proceeds or other amounts actually received, less any deductibles applied or to
be paid and any costs and expenses incurred in the collection thereof.

“Non-Consenting Lender” has the meaning set forth in Section 10.01.

“Non-Recourse Debt” means Indebtedness and other obligations of the Borrower or
any Subsidiary incurred for the purpose of financing all or any part of the
purchase price or cost of construction, design, repair, replacement,
installation, or improvement of property, plant or equipment used in the
business of the Borrower or such Subsidiary with respect to which:

(a) the holders of such Indebtedness and other obligations agree that they will
look solely to the property so acquired or constructed and securing such
Indebtedness (plus improvements, accessions, proceeds or distributions and
directly related general intangibles) and other obligations, and neither the
Borrower nor any Subsidiary (i) provides any direct or indirect credit support,
including any undertaking, agreement or instrument that would constitute
Indebtedness or (ii) is otherwise directly or indirectly liable for such
Indebtedness; and

(b) no default with respect to such Indebtedness or obligations would cause, or
permit (after notice or passage of time or otherwise), according to the terms
thereof, any holder (or any representative of any such holder) of any other
Indebtedness of the Borrower or such Subsidiary equal to or in excess of the
Threshold Amount to declare a default on such Indebtedness or cause the payment,
repurchase, redemption, defeasance or other acquisition or retirement for value
thereof to be accelerated or payable prior to any scheduled principal payment,
scheduled sinking fund or scheduled maturity.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or

 

-27-



--------------------------------------------------------------------------------

contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Ordinary Course of Business” means with respect to any transaction involving
any Person, the ordinary course of such Person’s business, as conducted by such
Person in accordance with past practices and undertaken by such Person in good
faith and not for the purpose of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means, with respect to the Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any prepayments or
repayments of the Loans occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act, Title III of
Pub. L. 107-56 (signed into law October 26, 2001).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

-28-



--------------------------------------------------------------------------------

“Permitted Business” means the lines of business conducted by the Borrower and
its Subsidiaries on the date hereof and any business incidental or reasonably
related thereto or which is a reasonable extension thereof as determined in good
faith by the Company’s Board of Directors.

“Permitted Reinvestment Amount” means (a) prior to April 15, 2014, $30,000,000
from the Closing Date through the applicable date of determination, and
(b) thereafter, $50,000,000 from the Closing Date through the applicable date of
determination.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Post-Completion Acquisitions” has the meaning specifed therefor in the
recitals.

“Project Finance Subsidiary” means a Subsidiary that is a special-purpose entity
created solely to (i) construct or acquire any asset or project that will be or
is financed solely with Project Financing for such asset or project and related
equity investments in, loans to, or capital contributions in, such Subsidiary
that are not prohibited hereby and/or (ii) own an interest in any such asset or
project.

“Project Financing” means Indebtedness and other obligations that (a) are
incurred by a Project Finance Subsidiary, (b) are secured by a Lien of the type
permitted under Section 7.01(g) and (c) constitute Non-Recourse Debt (other than
recourse to the assets of, and Equity Interests in, such Project Finance
Subsidiary).

“Projections” has the meaning specified in Section 6.02(c) and includes the
Initial Projections.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Agreement” has the meaning specified therefor in the recitals.

“Purchased Assets” has the meaning specifed therefor in the recitals.

“Purchasers” has the meaning specified therefor in the recitals.

“Quail Tools” means Quail Tools, L.P., an Oklahoma limited partnership.

 

-29-



--------------------------------------------------------------------------------

“Refinanced Indebtedness” has the meaning specified in Section 7.03(g).

“Refinancing Debt” has the meaning specified in Section 7.03(g).

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers (in their respective capacities as such),
employees, agents, trustees and advisors of such Person and of such Person’s
Affiliates.

“Remaining Asset Sale Proceeds” means the aggregate amount of Net Asset Sale
Proceeds retained by the Borrower or any of its Subsidiaries after deducting
therefrom (i) the Applicable Asset Sale Percentage of such proceeds used to
prepay the Loans pursuant to Section 2.05(b)(i) hereof and (ii) the aggregate
amount of such proceeds used to prepay, purchase or redeem any Indebtedness of
the Borrower to other Senior Lenders pursuant to provisions requiring the
mandatory prepayment of, or offers to purchase or redeem, such Indebtedness from
such proceeds.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Outstanding Amount of all Loans.

“Requirement of Law” means as to any Person, the Organization Documents of such
Person, and any Law or determination of an arbitrator, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.

“Resignation Effective Date” has the meaning specified in Section 9.06.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, or controller of a Loan Party, but in any event,
with respect to financial matters, the chief financial officer of such Loan
Party and, in the case of Compliance Certificates, the chief financial officer,
controller or the treasurer of such Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” has the meaning specified in Section 7.06.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanction(s)” means any international economic or trade sanction administered or
enforced by OFAC, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, the United Kingdom Export Control Organisation or other
relevant sanctions authority.

 

-30-



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Term Loan Arranger” means Goldman Sachs Bank USA.

“Secured Term Loan Marketing Materials” means the “Confidential Information
Memorandum” and the “Lender Presentation” as defined in that certain Senior
Secured Term Loan Facility Engagement Letter dated April 18, 2013, between the
Borrower and the Secured Term Loan Arranger, which shall be delivered to the
Secured Term Loan Arranger together with confirmation in writing that the
relevant Subsidiaries of the Borrower are prepared to make the representations
and warranties referred to in the last sentence of the first paragraph of
Section 2 of such letter agreement.

“Senior Lenders” means the holders of any Indebtedness of the Borrower which
ranks pari passu to the Obligations hereunder or the Indebtedness under the
Senior Notes Indenture and the Senior Notes, and which contains provisions
similar to those set forth in this Agreement with respect to mandatory
prepayments of, or mandatory offers to purchase or redeem, such Indebtedness
from asset sale proceeds.

“Senior Notes” means the $425,000,000 aggregate principal amount of senior
unsecured notes of the Borrower issued pursuant to the Senior Notes Indenture.

“Senior Notes Indenture” means that certain Indenture, dated as of March 22,
2010, in respect of the Senior Notes, together with all instruments and other
agreements entered into by the Borrower or such Subsidiaries in connection
therewith, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with Section 7.07.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subordinated Debt” means Indebtedness of the Borrower or any Subsidiary which
meets all the requirements of the definition of “Convertible Debt” other than
clause (f) of the definition thereof.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body

 

-25-



--------------------------------------------------------------------------------

(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantors” means, collectively, (a) each Material Subsidiary of the
Borrower other than any Excluded Subsidiary or Project Finance Subsidiary
(unless such Subsidiary becomes a Subsidiary Guarantor pursuant to
Section 7.06(j)), (b) Quail USA, LLC, (c) Anachoreta, Inc. and (d) Parker-VSE,
LLC.

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit E, together with each other guaranty and guaranty
supplement delivered pursuant to Section 6.09.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means Goldman Sachs Bank USA, in its capacity as syndication
agent hereunder, or any successor syndication agent.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

-26-



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target Holdco” has the meaning specified therefor in the recitals.

“Target Subsidiaries” has the meaning specified therefor in the recitals.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $20,000,000.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“US Holdco” has the meaning specifed therefor in the recitals.

“US Purchaser” has the meaning specified therefor in the recitals.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any

 

-27-



--------------------------------------------------------------------------------

particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

Section 1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

-28-



--------------------------------------------------------------------------------

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

ARTICLE II

THE COMMITMENTS AND LOANS

Section 2.01 The Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a loan (each, a “Loan” and collectively,
the “Loans”) to the Borrower on the Closing Date in an aggregate principal
amount equal to such Lender’s Commitment. The Borrower may make only one
borrowing of Loans which shall consist of Loans made simultaneously by the
Lenders on the Closing Date in accordance with their respective Applicable
Percentage. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed.

Section 2.02 Borrowing Mechanics. (a) To request the Borrowing, the Borrower
shall deliver irrevocable notice thereof to the Administrative Agent in the form
of a Committed Loan Notice, appropriately completed and duly executed by a
Responsible Officer of the Borrower, which shall be received by the
Administrative Agent not later than the Closing Date. The Committed Loan Notice
shall specify (i) the requested date of the Borrowing (which shall be a Business
Day) and (ii) the principal amount of Loans to be borrowed.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
Borrowing. Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 p.m. on the Closing Date. Upon satisfaction
of the applicable conditions set forth in Article IV, the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower at the Administrative Agent’s Office with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.

Section 2.03 [Intentionally Omitted.]

Section 2.04 [Intentionally Omitted.]

Section 2.05 Prepayments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time, voluntarily prepay Loans in whole or in part;
provided that (i) such notice must be received by the Administrative Agent not
later than 12:00 p.m. at least one Business Day prior to the date of prepayment
and (ii) any prepayment shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof or, if less, the entire principal
amount of the Loans then outstanding. Each such notice shall specify the date
and amount of such prepayment. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such

 

-29-



--------------------------------------------------------------------------------

prepayment (based on such Lender’s Applicable Percentage). If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment pursuant to this Section 2.05(a) shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 2.05(c) below. Each prepayment of the outstanding
Loans pursuant to this Section 2.05(a) shall be applied to the Loans on a pro
rata basis, and each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages.

(b) Mandatory.

(i) Asset Sales. No later than the third Business Day following the date of
receipt by the Borrower or any of its Subsidiaries of any Net Asset Sale
Proceeds of any Asset Sale (other than the proceeds of any Disposition of all or
substantially all of the assets of the Borrower and its Subsidiaries taken as a
whole, which are governed by the “Change of Control” provisions of
Section 8.01(k) and/or Section 7.04 hereof), the Borrower shall prepay the Loans
as set forth in Section 2.05(b)(viii) below in an aggregate amount equal to the
Applicable Asset Sale Percentage of such Net Asset Sale Proceeds; provided that,
so long as no Default or Event of Default shall have occurred and be continuing,
no such prepayment shall be required upon the receipt of any Net Asset Sale
Proceeds equal to or less than the Permitted Reinvestment Amount if, within 365
days after the receipt thereof, the Borrower (at its option and either directly
or through one or more of its Subsidiaries) applies such Net Sale Asset Proceeds
to (1) acquire all or substantially all of the assets of, or a majority of the
voting Equity Interests of, a Permitted Business, (2) make a capital expenditure
in a Permitted Business or (3) acquire other long-term assets that are used or
useful in a Permitted Business. If any Net Asset Sale Proceeds other than the
Applicable Asset Sale Percentage thereof is not paid to other Senior Lenders
pursuant to provisions requiring the mandatory prepayment, or mandatory offer to
repurchase or redeem, Indebtedness owed to such Senior Lenders, then (unless
such proceeds are reinvested in accordance with the proviso in the immediately
preceding sentence) the Borrower shall prepay the Loans as set forth in
Section 2.05(b)(viii) below in an aggregate amount equal to the Remaining Asset
Sale Proceeds no later than the third Business Day following the date on which
it is determined that the Borrower or any of its Subsidiaries is not required to
prepay, purchase or redeem any portion of the Indebtedness held by such Senior
Lenders with such Net Asset Sale Proceeds.

(ii) Insurance/Condemnation Proceeds. No later than the third Business Day
following the date of receipt by the Borrower or any of its Subsidiaries, of any
Net Loss Proceeds (other than the Net Loss Proceeds arising from any Borrowing
Base Collateral (as defined in the 2012 Credit Agreement) subject to any
Casualty Event that are required to be used to prepay the obligations under the
2012 Credit Agreement and are so prepaid), the Borrower shall prepay the Loans
as set forth in Section 2.05(b)(viii) below in an aggregate amount equal to such
Net Loss Proceeds; provided, so long as no Default or Event of Default shall
have occurred and be continuing, the Borrower shall have the option, directly or
through one or more of its Subsidiaries to invest such Net Loss Proceeds within
365 days of receipt thereof in long-term assets that are used or useful in a
Permitted Business, which investment may include the repair, restoration or
replacement of the assets subject to such Casualty Event.

 

-30-



--------------------------------------------------------------------------------

(iii) Issuance of Equity Securities. No later than the first Business Day
following the date of receipt by the Borrower of any Net Cash Proceeds from any
capital contribution or issuance of Equity Interests of the Borrower, the
Borrower shall prepay the Loans as set forth in Section 2.05(b)(viii) below in
an aggregate amount equal to 100% of such Net Equity Proceeds.

(iv) Issuance of Debt. No later than the first Business Day following the date
of receipt by the Borrower or any of its Subsidiaries of any Net Cash Proceeds
from the incurrence of any Indebtedness of the Borrower or any of its
Subsidiaries (other than (A) prior to April 15, 2014, (1) Indebtedness
consisting of borrowings of revolving loans under the commitments therefor under
the 2012 Credit Agreement as in effect on the date hereof, (2) Indebtedness
consisting of borrowings pursuant to any increased revolving credit or term loan
commitments under the 2012 Credit Agreement up to $50,000,000 in the aggregate,
(3) Indebtedness of the types described in clauses (a)(i), (b), (c)(i) and
(h) of Section 7.03 below, and (4) Indebtedness incurred to refinance in full
the aggregate principal amount of the Loans outstanding hereunder, and
(B) thereafter, any Indebtedness permitted to be incurred pursuant to
Section 7.03 (other than Section 7.03(c)(ii)), the Borrower shall prepay the
Loans as set forth in Section 2.05(b)(viii) below in an aggregate amount equal
to 100% of such Net Cash Proceeds.

(v) Disbursements from Escrow Account. No later than the first Business Day
following receipt by the Borrower or any of its Subsidiaries of any proceeds of
the Escrow Account, the Borrower shall prepay the Loans as set forth in
Section 2.05(b)(viii) below in an aggregate amount equal to 100% of such
proceeds.

(vi) Failure to consummate the Acquisition. If the Acquisition Closing Date has
not occurred and the Acquisition has not been consummated in accordance with the
Acquisition Documents (without any changes, modifications or supplements to the
forms of such documents delivered to the Administrative Agent on the Closing
Date pursuant to Section 4.01(a)(xii) hereof, unless the Administrative Agent,
in its sole discretion, has provided its prior written consent thereto) on or
prior to 5:00 p.m. (New York City time) on April 23, 2013, then on April 24,
2013 the Borrower shall immediately prepay the Loans and all other outstanding
Obligations as set forth in Section 2.05(b)(viii).

(vii) Concurrently with any prepayment of the Loans pursuant to the foregoing
Sections 2.05(b)(i) through 2.05(b)(v), the Borrower shall deliver to
Administrative Agent a certificate of a Responsible Officer demonstrating the
calculation of the amount of the applicable net proceeds. In the event that
Borrower shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, the Borrower shall promptly make an
additional prepayment of the Loans in an amount equal to such excess, and the
Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of a Responsible Officer demonstrating the derivation of such
excess.

 

-31-



--------------------------------------------------------------------------------

(viii) Each prepayment of the outstanding Loans pursuant to this Section 2.05(b)
shall be applied to the Loans on a pro-rata basis, and each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages.

(c) In the event that all or any portion of the Loans are repaid (other than on
the Maturity Date or pursuant to Section 2.05(b)(vi)) for any reason (whether
pursuant to Section 2.05(a) or subsections (i) through (v) of Section 2.05(b) or
following an acceleration of the maturity of the Loans pursuant to
Section 8.02), such repayments will be made at (i) 100.0% of the amount repaid
if such repayment occurs at any time prior to June 30, 2013, (ii) 101.0% of the
amount repaid if such repayment occurs at any time on or after June 30, 2013 but
prior to September 30, 2013, (iii) 102.0% of the amount repaid if such repayment
occurs at any time on or after September 30, 2013 but prior to April 30, 2014,
(iv) the Make-Whole Amount in respect of the amount repaid if such repayment
occurs at any time on or after April 30, 2014 but prior to April 1, 2016, (v) an
amount equal to the product of (i) (A) 100% plus (B) 50% of the Applicable Rate
in effect on such date, expressed as a percentage, times (ii) the amount repaid,
if such repayment occurs at any time on or after April 1, 2016 but prior to
April 1, 2017, and (vi) 100.0% of the amount repaid if such repayment occurs at
any time on or after April 1, 2017.

Section 2.06 Termination of Commitments. The Aggregate Commitments shall be
automatically and permanently reduced to zero after giving effect to the
Borrowing on the Closing Date.

Section 2.07 Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Loans outstanding on such
date.

Section 2.08 Interest. (a) Subject to the provisions of Section 2.08(b), each
Loan shall bear interest on the outstanding principal amount thereof at a rate
per annum equal to the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all outstanding Loans (whether or not overdue) shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws
until such amount is paid in full (after as well as before judgment).

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such overdue amount shall thereafter bear interest at a rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws until such amount is paid in full (after as well as before judgment).

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

-32-



--------------------------------------------------------------------------------

Section 2.09 Fees.

(a) Duration Fee. The Borrower shall pay to each Lender party to this Agreement
as a Lender on June 30, 2013, as fee compensation for such Lender’s Loan, a
duration fee in an amount equal to 1.00% of the aggregate principal amount of
such Lender’s Loan outstanding on such date, payable to such Lender on such
date. Such duration fee shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(b) Other Fees.

(i) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Engagement Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

Section 2.10 Computation of Interest and Fees. (a) All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.11 Evidence of Debt. (a) The Loan made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loan in addition to such accounts or records. Each Lender
may attach schedules to its Note and endorse thereon the date, amount, and
maturity of its Loan and payments with respect thereto.

 

-33-



--------------------------------------------------------------------------------

Section 2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. All
payments in respect of the principal amount of any Loan (including at maturity)
shall be accompanied by payment of accrued interest on the principal amount
being repaid or prepaid, and all such payments (and, in any event, any payments
in respect of any Loan on a date when interest is due and payable with respect
to such Loan) shall be applied to the payment of interest then due and payable
before application to principal. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 12:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 12:00 p.m. on any date shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of the Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of the Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with and at the time required by Section 2.02 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to the Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in the Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which

 

-34-



--------------------------------------------------------------------------------

any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the making of the Loans set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make its Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

Section 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the

 

-35-



--------------------------------------------------------------------------------

Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payment on account of the Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold

 

-36-



--------------------------------------------------------------------------------

or deduct any Tax, such Tax shall be withheld or deducted in accordance with
such Laws as determined by the Borrower or the Administrative Agent, as the case
may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below. For purposes of this Section 3.01, the term
applicable Laws includes FATCA.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent and each Lender, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by the Borrower or the Administrative
Agent or paid by

 

-37-



--------------------------------------------------------------------------------

the Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, severally indemnify, and shall make payment in respect
thereof within 10 days after demand therefor, (A) the Administrative Agent,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel) incurred by or asserted against the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Administrative Agent pursuant to
subsection (e) and (B) the Borrower and the Administrative Agent against any
Taxes and any and all related losses, claims, liabilities, penalties, interest
and expenses (including the fees, charges and disbursements of any counsel)
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent or the Borrower, as relevant, shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing

 

-38-



--------------------------------------------------------------------------------

authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made by the Borrower hereunder or under
any other Loan Document are subject to Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdictions.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

 

-39-



--------------------------------------------------------------------------------

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(iv) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction to be completed by the Borrower, duly executed and completed by the
Borrower, as are required to be furnished by such Lender or the Administrative
Agent under such Laws in connection with any payment by the Administrative Agent
or any Lender of Taxes or Other Taxes, or otherwise in connection with the Loan
Documents, with respect to such jurisdiction.

(v) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or time reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Laws
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (v), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the

 

-40-



--------------------------------------------------------------------------------

Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from or to another currency incurred by the Administrative Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

Section 3.02 [Intentionally Omitted.]

Section 3.03 [Intentionally Omitted.]

Section 3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by (or
imposed on or with respect to amounts payable to or for the account of) such
Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement;

and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company,

 

-41-



--------------------------------------------------------------------------------

if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loan made by such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 3.05 [Intentionally Omitted.]

Section 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, then, at the request of Borrower, such
Lender shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loan hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, and (ii) in each case, would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Non-Consenting Lender, the Borrower may
replace such Lender in accordance with Section 10.13.

 

-42-



--------------------------------------------------------------------------------

Section 3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO THE BORROWING

Section 4.01 Conditions Precedent to the Borrowing. The obligation of each
Lender to make its Loan hereunder on the Closing Date is subject to satisfaction
of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

(i) executed counterparts of this Agreement and the Subsidiary Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of the Secretary or Assistant Secretary of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer of such Loan Party authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(iv) such documents and certifications from the appropriate governmental
officials as the Administrative Agent may reasonably require, dated as of a
recent date before the Closing Date, to evidence that each Loan Party is duly
organized or formed, validly existing, in good standing and qualified to engage
in business, in each case, in its jurisdiction of organization or formation, as
applicable, and in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

-43-



--------------------------------------------------------------------------------

(v) a favorable opinion of Baker Botts L.L.P., counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in substantially the form
of Exhibit F-1;

(vi) a favorable opinion of J. Edward Menger, deputy general counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in substantially
the form of Exhibit F-2;

(vii) (A) a certificate of a Responsible Officer of the Borrower certifying
that, as of the Closing Date, no consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required to be obtained by the Borrower or any of its
Subsidiaries (prior to giving effect to the Acquisition) in connection with the
execution, delivery or performance by, or the validity or enforceability
against, any Loan Party of this Agreement or any of the other Loan Documents to
which such Loan Party is a party, except (1) consents, authorizations, filings
and notices which have been obtained or made and are in full force and effect
(which, with respect to any such consents from a Governmental Authority required
pursuant to this clause (1) are attached as an exhibit to such certificate),
(2) in the case of any authorization, approval, action, notice or filing from or
with a Person other than a Governmental Authority, the failure to have could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (3) for matters that may be required after the Closing Date
in the ordinary course of conducting the business of the Borrower or any
Subsidiary thereof, and

(B) a certificate of a Responsible Officer of the Borrower certifying that, as
of the Acquisition Closing Date and the consummation of the Acquisition, no
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person will be required to
be obtained by the Borrower or any of its Subsidiaries (prior to giving effect
to the Acquisition) in connection with the consummation of the Acquisition by
the Purchasers, except (1) consents, authorizations, filings and notices which
have been obtained or made and are in full force and effect (which, with respect
to any such consents from a Governmental Authority required pursuant to this
clause (1) are attached as an exhibit to such certificate), (2) in the case of
any authorization, approval, action, notice or filing from or with a Person
other than a Governmental Authority, the failure to have could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
and (3) for matters that may be required after the Acquisition Closing Date and
the consummation of the Acquisition in the ordinary course of conducting the
business of the Borrower or any Subsidiary thereof;

(viii) (A) a certificate signed by a Responsible Officer of the Borrower
certifying that, as of the Closing Date, the conditions specified in
Sections 4.01(b) and (c) have been satisfied, and

(B) a certificate signed by a Responsible Officer of the Borrower certifying
that, as of the Acquisition Closing Date and the consummation of the

 

-44-



--------------------------------------------------------------------------------

Acquisition, (A) the representations and warranties of the Borrower and each
other Loan Party contained in Article V or any other Loan Document, shall be
true and correct in all material respects on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (B) no Default shall exist, or would result from the
application of the proceeds of the Borrowing, and (C) there has been no event or
circumstance since December 31, 2012 that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(ix) copies of (A) the Audited Financial Statements and (B) the unaudited
consolidated balance sheet of Target Holdco and its Subsidiaries for the fiscal
year ended on December 31, 2012, and the related unaudited consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of Target Holdco and its Subsidiaries, accompanied by a certificate
of a Responsible Officer of the Borrower;

(x) the projections of the revenues, expenses, and cash flows of the Borrower,
after giving effect to the Acquisition, and prepared on a quarterly basis for
each fiscal year ending on December 31, 2013, December 31, 2014 and December 31,
2015 (the “Initial Projections”), all in form and substance satisfactory to the
Administrative Agent; it being understood that those projections (A) set forth
in the “Discussion Materials for: Panther Board of Directors regarding Project
Bell” dated March 27, 2013 prepared by the Arranger or one of its Affiliates and
(2) expressly referred to therein as describing the “Panther Case” shall
constitute the Initial Projections;

(xi) a solvency certificate from the Borrower, certifying that, as of the
Acquisition Closing Date, each of the Borrower and each Loan Party that is a
Material Subsidiary is, and after giving effect to the consummation of the
Acquisition and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith, will be, Solvent;

(xii) (A) a certificate signed by a Responsible Officer of the Borrower
certifying that attached thereto are (1) final, execution versions of the
Purchase Agreement and the other Acquisition Documents and (2) current drafts of
the Acquisition-Related Agreements;

(B) a certificate signed by a Responsible Officer of the Borrower certifying
that, as of the Acquisition Closing Date and the consummation of the
Acquisition, (1) all conditions precedent to the consummation of the Acquisition
set forth in the Purchase Agreement have been duly satisfied or, with the
consent of Administrative Agent and Arranger (such consent not to be
unreasonably withheld or delayed), waived, and (2) the Acquisition has been
consummated in accordance with the terms of the Acquisition Documents in the
form delivered pursuant to clause (xii)(A) above (without any changes,
modifications or supplements thereto, unless the Administrative Agent, in its
sole discretion, has provided its prior written consent to such changes,
modifications or supplements) and the Acquisition-Related Documents;

 

-45-



--------------------------------------------------------------------------------

(xiii) a final, execution version of the Deed of Release, which shall document
the release of all liabilities and obligations (present or future, actual or
contingent and whether incurred solely or jointly) of any kind (including,
without limitation, as principal debtor or as a result of being a guarantor or
surety or arising by way of indemnity, contribution or subrogation) directly or
indirectly arising under or in respect of the documents evidencing Existing
Target Indebtedness and, for the avoidance of doubt, all Liens securing the
Existing Target Indebtedness;

(xiv) a duly executed letter of direction from the Borrower addressed to
Administrative Agent, on behalf of itself and the Lenders, directing the
disbursement of the proceeds of the Loans made on the Closing Date;

(xv) a duly executed letter of direction from the Borrower addressed to Baker
Botts L.L.P., directing the disbursement of the proceeds of the Loans under the
circumstance contemplated by Section 2.05(b)(vi) hereof; and

(xvi) all documentation and other information reasonably requested by the
Lenders or the Administrative Agent under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

(b) The representations and warranties of the Borrower and each other Loan Party
in Sections 5.01, 5.02 (other than with respect to clause (c) thereof), 5.03
(other than with respect to clause (c) thereof), 5.05 (other than with respect
to clause (b) thereof), 5.10, 5.13, 5.15, 5.19, 5.21(a) and 5.22 (other than
with respect to the Target Subsidiaries) hereof shall be true and correct in all
material respects on and as of the date of the Borrowing, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date.

(c) No Default shall exist, or would result from the Borrowing, on the Closing
Date.

(d) The Administrative Agent shall have received a Committed Loan Notice in
respect of the Borrowing in accordance with the requirements hereof.

(e) The Administrative Agent, Lenders and the Arranger shall have received all
fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced prior to the Closing Date, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder (including all such reasonable fees, charges and
disbursements of counsel to the Administrative Agent, paid directly to such
counsel if requested by the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document (a draft of which such Lender has reviewed) or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

-46-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the
Lenders, (A) with respect to the representations and warranties set forth in
Sections 5.01, 5.02 (other than with respect to clause (c) thereof), 5.03 (other
than with respect to clause (c) thereof), 5.05 (other than with respect to
clause (b) thereof), 5.10, 5.13, 5.15, 5.19, 5.21(a) and 5.22 (other than with
respect to the Target Subsidiaries), as of the Closing Date, and (B) with
respect to all representations and warranties contained in this Article V, as of
the Acquisition Closing Date after giving effect to the Acquisition, the
application of the proceeds of the Borrowing hereunder and all related
transactions occurring on such date, as follows:

Section 5.01 Existence; Compliance with Law. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the laws of the jurisdiction of its organization or formation, (b) has the
requisite power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified and licensed
and, as applicable, in good standing under the laws of each jurisdiction where
its ownership, lease or operation of Property or the conduct of its business
requires such qualification except to the extent that the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

Section 5.02 Power; Authorization; Enforceable Obligations. Each Loan Party has
the requisite power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary corporate
or other action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the Borrowing on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required to be obtained by the
Borrower or any of its Subsidiaries (prior to giving effect to the Acquisition)
in connection with (a) the Borrowing hereunder, (b) the execution, delivery or
performance by, or the validity or enforceability against, any Loan Party of
this Agreement or any of the other Loan Documents to which such Loan Party is a
party, (c) the consummation of the Acquisition by the Purchasers, or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents, except (i) consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect, (ii) in the case of any
authorization, approval, action, notice or filing from or with a Person other
than a Governmental Authority, the failure to have could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect and
(iii) for matters that may be required after the Closing Date in the ordinary
course of conducting the business of the Borrower or any Subsidiary thereof.
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party that is a party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party that is a party thereto, enforceable against each such Loan

 

-47-



--------------------------------------------------------------------------------

Party in accordance with its terms, except as enforceability may be limited by
applicable Debtor Relief Laws and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

Section 5.03 No Legal Bar.

(a) The execution, delivery and performance of this Agreement and the other Loan
Documents, the Borrowing hereunder and the use of the proceeds thereof will not
violate (i) the Organizational Documents of any Loan Party, (ii) any Law of the
United States, state or federal, or of any Governmental Authority thereof or
(iii) in any material respect, any other material Law.

(b) The execution, delivery and performance of this Agreement and the other Loan
Documents, the Borrowing hereunder and the use of the proceeds thereof will not
violate any material Contractual Obligation of the Borrower or any of its
Subsidiaries (other than the Target Subsidiaries), including, without
limitation, arising under the 2012 Credit Agreement or any of the Indentures,
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation.

(c) To the Knowledge of the Borrower, the execution, delivery and performance of
this Agreement and the other Loan Documents, the Borrowing hereunder and the use
of the proceeds thereof will not violate any material Contractual Obligation of
the Target Subsidiaries.

(d) No Requirement of Law or Contractual Obligation applicable to the Borrower
or any of its Subsidiaries could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.04 No Material Litigation. No litigation, investigation, claim or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the Knowledge of the Borrower, threatened by or against the Borrower or any
of its Subsidiaries or against any of their respective properties or revenues
that (a) purports to affect or pertain to this Agreement or any other Loan
Document or any of the transactions contemplated hereby or thereby, or
(b) except as specifically disclosed in Schedule 5.04, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.05 Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements of the Borrower and its Subsidiaries reported on by and
accompanied by an unqualified report from an independent certified public
accounting firm of national reputation, present fairly in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries as at
December 31, 2012, the consolidated results of their operations and their
consolidated cash flows for the fiscal year then ended.

(b) The Borrower has no Knowledge that the unaudited consolidated balance sheet
of Target Holdco and its Subsidiaries at December 31, 2012, and the related
unaudited consolidated statements of income and cash flows for the fiscal year
then ended, fail to present fairly in all material respects the consolidated
financial condition of Target Holdco and its

 

-48-



--------------------------------------------------------------------------------

Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the fiscal year then ended (subject to the
absence of footnotes and normal year-end audit adjustments).

(c) The Audited Financial Statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the applicable accounting
firm and disclosed therein). As of the Closing Date, the Borrower and its
Subsidiaries, immediately prior to giving effect to the Borrowing and the
consummation of the Acquisition, do not have any material Guarantees, contingent
liabilities and liabilities for taxes (except for any such tax liabilities of
Borrower and its Subsidiaries to taxing authorities outside of the United States
which are not, in the aggregate, material to the Borrower and its Subsidiaries
taken as a whole) or any long-term leases or unusual forward or long-term
commitments, including, without limitation, any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the financial statements described in
subsection (a) of this Section. During the period from December 31, 2012 through
the Closing Date, there has been no Disposition by the Borrower or any of its
Subsidiaries (other than by any Target Subsidiary) of any material part of its
business or Property, except as described in Schedule 5.05.

(d) Since December 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(e) The Projections which have been furnished to the Administrative Agent and/or
the Lenders have been prepared in good faith based upon assumptions that were
believed by the management of the Borrower to be reasonable at the time such
Projections were prepared, it being understood and agreed by the Lenders that
such Projections are as to future events and are not to be viewed as facts, that
such Projections are subject to significant uncertainties and contingencies,
many of which are beyond the Borrower’s control, that no assurance can be given
by the Borrower that any of such Projections will be realized and that actual
results during the period or periods covered by such Projections may differ
significantly from the projected results and such differences may be material.

Section 5.06 No Default. (a) Neither any Loan Party nor any Subsidiary thereof
is in default under or with respect to any of its Contractual Obligations in any
respect that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) No Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

Section 5.07 Ownership of Property; Liens. Each Loan Party has good record and
marketable title in fee simple to, or a valid leasehold interest in, all its
material real property, and good title to, or a valid leasehold interest in, all
its other material Property, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and none of such Property is subject to any Lien except Liens
permitted by Section 7.01.

 

-49-



--------------------------------------------------------------------------------

Section 5.08 Intellectual Property. Each Loan Party owns, or is licensed to use,
all material Intellectual Property necessary for the conduct of its business as
currently conducted; no material claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does the
Borrower know of any valid basis for any such claim; and the use of such
Intellectual Property by the Loan Parties does not infringe on the rights of any
Person in any material respect.

Section 5.09 Taxes. (a) Each of the Borrower and each of its Subsidiaries (other
than the Target Subsidiaries) has filed or caused to be filed all material
Federal, state and other tax returns and reports that are required to be filed
by it and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its Property and all other material
taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority (other than any taxes the amount or validity of which are
currently being contested in good faith by appropriate proceedings diligently
conducted in each case, with respect to which reserves in conformity with GAAP
have been provided on the books of the Borrower or its Subsidiaries, as the case
may be), and no tax Lien has been filed (except as permitted by
Section 7.01(a)), and, to the Knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge (other than any such
Liens and claims in favor of taxing authorities outside of the United States
which are not, in the aggregate, material to the Borrower and its Subsidiaries
taken as a whole). Neither the Borrower nor any Subsidiary (other than any
Target Subsidiary) thereof is party to any tax sharing agreement.

(b) To the Knowledge of the Borrower, each of the Target Subsidiaries has filed
or caused to be filed all material Federal, state and other tax returns and
reports that are required to be filed by it and has paid all taxes shown to be
due and payable on said returns or on any assessments made against it or any of
its Property and all other material taxes, fees or other charges imposed on it
or any of its Property by any Governmental Authority (other than any such taxes
the amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrower or its Subsidiaries, as the
case may be), except where the failure to do so could not, either individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the business, assets, properties or financial condition of the Target
Subsidiaries taken as a whole), and, to the Knowledge of the Borrower, no tax
Lien has been filed (except as permitted by Section 7.01(a)); and, to the
Knowledge of the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge (other than any such Liens and claims in favor of
taxing authorities outside of the United States which could not, either
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, assets, properties or financial condition of the
Target Subsidiaries taken as a whole). To the Knowledge of the Borrower, no
Target Subsidiary is party to any tax sharing agreement.

Section 5.10 Federal Regulations. No part of the proceeds of any Loans will be
used in violation of Regulation U issued by the FRB as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
regulations of the FRB. Neither the

 

-50-



--------------------------------------------------------------------------------

Borrower nor any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying “margin stock” (as defined in Regulation U).

Section 5.11 Labor Matters. There are no strikes or other labor disputes against
the Borrower or any of its Subsidiaries pending or, to the Knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.

Section 5.12 ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws, except where such non-compliance has not had and could not
reasonably be expected to have a Material Adverse Effect. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the Knowledge
of the Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification. Except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b) There are no pending or, to the Knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except to the extent such event could not reasonably be expected to have a
Material Adverse Effect: (i) no ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect

 

-51-



--------------------------------------------------------------------------------

to each employee benefit plan maintained or contributed to by any Loan Party or
any Subsidiary of any Loan Party that is not subject to United States law (a
“Foreign Plan”), each Foreign Plan is in compliance in all material respects
with the provisions of the applicable law or terms of the applicable Foreign
Government Scheme or Arrangement, except where such non-compliance has not had
and could not reasonably be expected to have a Material Adverse Effect.

Section 5.13 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the FRB) which limits its ability to incur Indebtedness.

Section 5.14 Subsidiaries. (a) The Subsidiaries listed on Schedule 5.14
constitute all of the Subsidiaries of the Borrower at the Closing Date.
Schedule 5.14 sets forth as of the Closing Date the name and jurisdiction of
incorporation and, in the case of each Loan Party, the U.S. taxpayer
identification number of each such Subsidiary and, as to each, the percentage of
each class of Equity Interest owned by each Loan Party. As of the Closing Date,
the Borrower has no Investments in the Equity Interests of any other corporation
or entity other than those specifically disclosed in Schedule 5.14.
Schedule 5.14 identifies as of the Closing Date each Material Subsidiary,
Immaterial Subsidiary, Project Finance Subsidiary and Excluded Subsidiary.

(b) All of the outstanding Equity Interests in the Subsidiaries listed on
Schedule 5.14 (other than Equity Interests in any Target Subsidiary) have been
validly issued, and fully paid and non-assessable. To the Knowledge of the
Borrower, all of the outstanding Equity Interests in each Target Subsidiary
listed on Schedule 5.14 have been validly issued, and fully paid and
non-assessable, except as identified on Schedule 5.14.

(c) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than Equity Interests granted to
employees and/or directors) of any nature relating to any Equity Interests of
the Borrower or any Subsidiary (other than any Target Subsidiary), except as
disclosed on Schedule 5.14. To the Knowledge of the Borrower, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than Equity Interests granted to employees and/or
directors) of any nature relating to any Equity Interests of any Target
Subsidiary, except as disclosed on Schedule 5.14.

Section 5.15 Use of Proceeds. The proceeds of the Loans shall be used by the
Borrower (a) to finance the consummation of the Acquisition and the
Post-Completion Acquisitions, (b) to repay intercompany payables owed by ITS
Ltd. to Target Holdco evidenced by the Purchase Agreement and the Intra-Group
Sales Agreement, (c) to establish the Escrow Account in accordance with the
Purchase Agreement in an aggregate amount not to exceed the Escrow Sum, and
(d) to repay the Existing Target Indebtedness, in each case in accordance with
Section 5.03(a) hereof.

 

-52-



--------------------------------------------------------------------------------

Section 5.16 Environmental Matters. Other than as set forth on Schedule 5.16 and
exceptions to any of the following that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:

(a) The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them;
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: each of their Environmental Permits will be timely renewed and
complied with, without material expense; any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense; and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense.

(b) Hazardous Materials are not present at, on, under, in, or about any real
property now or formerly owned, leased or operated by the Borrower or any of its
Subsidiaries, or at any other location (including, without limitation, any
location to which Hazardous Materials have been sent for re-use or recycling or
for treatment, storage, or disposal) which could reasonably be expected to
(i) give rise to liability of the Borrower or any of its Subsidiaries under any
applicable Environmental Law or otherwise result in costs to the Borrower or any
of its Subsidiaries, or (ii) interfere with the Borrower’s or any of its
Subsidiaries’ continued operations, or (iii) impair the fair saleable value of
any real property owned or leased by the Borrower or any of its Subsidiaries.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the Knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the Knowledge of the Borrower or any of its Subsidiaries,
threatened.

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the CERCLA or any similar Environmental Law, or with
respect to any Hazardous Material.

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

(f) Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Hazardous
Material other than indemnity obligations in the ordinary course of business.

 

-53-



--------------------------------------------------------------------------------

Section 5.17 Accuracy of Information, etc. No written statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or written statement furnished to the Administrative Agent or the
Lenders or any of them, by or on behalf of any Loan Party for use in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or the other Loan Documents or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements contained
herein or therein, taken as a whole, not materially misleading in light of the
circumstances under which made; provided that with respect to the Projections,
the Borrower only makes the representation and warranty set forth in
Section 5.05(e).

Section 5.18 Purchase Agreement.

(a) The Borrower has delivered to the Administrative Agent and the Syndication
Agent complete and correct copies of the Acquisition Documents and the
Acquisition-Related Documents as of the Acquisition Closing Date. The Purchase
Agreement sets forth all material terms of the Acquisition.

(b) On the Acquisition Closing Date, (i) all conditions precedent to the
Acquisition set forth in the Purchase Agreement have been duly satisfied or,
with the consent of the Administrative Agent and Arranger (such consent not to
be unreasonably withheld or delayed), waived, and (ii) the Acquisition has been
consummated in accordance with the terms of the Acquisition Documents (without
any changes, modifications or supplements to the form thereof delivered to the
Administrative Agent on the Closing Date pursuant to Section 4.01(a)(xii)
hereof, unless the Administrative Agent, in its sole discretion, has provided
its prior written consent thereto) and the Acquisition-Related Documents and all
applicable material Laws in all material respects.

(c) The Purchasers have dealt with the Administrators in good faith and for
value. To the Borrower’s Knowledge, the Administrators have been validly
appointed. To the Borrower’s Knowledge, the Equity Interests of each of the
Target Subsidiaries, the Purchased Assets and the Deferred Assets are being sold
free and clear of all Liens, except as disclosed in the Purchase Agreement with
respect to the Deferred Assets and except for Liens permitted under
Section 7.02(aa).

Section 5.19 Solvency. Each of the Borrower and each Loan Party that is a
Material Subsidiary is, and after giving effect to the Acquisition and the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith, will be, Solvent.

Section 5.20 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates, except to the extent that reasonable self-insurance meeting the same
standards is maintained with respect to such risks.

 

-54-



--------------------------------------------------------------------------------

Section 5.21 Sanctions. (a) Except as described on Schedule 5.21 and except as
disclosed to OFAC by, and discussed in SEC reports submitted by, any Loan Party,
no Loan Party or any of its Subsidiaries (prior to giving effect to the
Acquisition), nor, to the Knowledge of any Loan Party, any Related Party thereof
(prior to giving effect to the Acquisition), (i) is currently the subject of any
Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, (iii) is or has been (within the previous five years) engaged in
any transaction with or provided any funds or economic resources to any Person
who is now or was at the relevant time the subject of Sanctions in violation of
Sanctions, (iv) is or will be engaged in any transaction with any Person or who
is located, organized or residing in any Designated Jurisdiction in violation of
Sanctions, or (v) is or has been (within the previous five years) engaged in any
transaction, including any transaction with any Person who is located, organized
or residing in any Designated Jurisdiction, in violation of Sanctions. No Loan,
nor the proceeds from any Loan, will be or has been used, directly or
indirectly, to lend, contribute or provide to or has otherwise been made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, the Arranger or the Administrative Agent) of Sanctions.

(b) Except as described on Schedule 5.21 and except as disclosed to OFAC by, and
discussed in SEC reports submitted by, any Loan Party, no Target Subsidiary nor,
to the Knowledge of the Borrower, any Related Party thereof, (i) is currently
the subject of any Sanctions, (ii) is located, organized or residing in any
Designated Jurisdiction, (iii) is or, to the Knowledge of the Borrower, has been
(within the previous five years), engaged in any transaction with or provided
any funds or economic resources to any Person who is now or was at the relevant
time the subject of Sanctions in violation of Sanctions, (iv) is or will be
engaged in any transaction with any Person or who is located, organized or
residing in any Designated Jurisdiction in violation of Sanctions, or (v) is or,
to the Knowledge of the Borrower, has been (within the previous five years),
engaged in any transaction, including any transaction with any Person who is
located, organized or residing in any Designated Jurisdiction, in violation of
Sanctions.

Section 5.22 USA PATRIOT Act; FCPA; UK Bribery Act. Except as described on
Schedule 5.22, and to the extent applicable, each Loan Party, each of its
Subsidiaries (other than the Target Subsidiaries) and, to the Knowledge of any
Loan Party, each Target Subsidiary and each Related Party of each of the
foregoing (i) is in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the PATRIOT Act and the FCPA, and (ii) has not
committed any offence under the UK Bribery Act 2010. No part of the proceeds of
the Loans will be used, directly or indirectly, for any payments to (x) any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States

 

-55-



--------------------------------------------------------------------------------

Foreign Corrupt Practices Act of 1977, as amended, or (y) any person intending
to (A) induce or reward the improper performance by any person of a relevant
function or activity, or (B) influence a foreign public official in their
official capacity intending to obtain or retain business or an advantage in the
conduct of business in circumstances where the foreign public official is
neither permitted nor required by the written law applicable to the foreign
public official to be influenced, such terms to be interpreted in accordance
with the UK Bribery Act 2010.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (except contingent
indemnification obligations for which, at any time of determination, no claim
has been asserted), the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
(other than any Immaterial Subsidiary) to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent (which
shall promptly furnish to each Lender), in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended December 31,
2013), a copy of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures as of the end of and for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
independent certified public accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 31, 2013), the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period in the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

As to any information contained in materials furnished pursuant to
Section 6.02(e), the Borrower shall not be separately required to furnish such
information under

 

-56-



--------------------------------------------------------------------------------

clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Borrower to furnish the information and materials described in
Section 6.01(a) and (b) above at the times specified therein.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent (which shall promptly furnish to each Lender), or, in the case of
clause (f), to the relevant Lender, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.01, a Compliance Certificate;

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, and together with the Initial Projections, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections comply with
the representations set forth in Section 5.05(e);

(d) (i) no later than 10 Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Indentures and (ii) no later
than 5 Business Days prior to the effectiveness thereof, copies of substantially
final drafts of any proposed amendment, supplement, waiver or other modification
with respect to (A) the 2012 Credit Agreement or (B) the Purchase Agreement;

(e) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC; and

(f) promptly, such additional financial and other information as any Lender
through the Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(e) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been

 

-57-



--------------------------------------------------------------------------------

delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrower or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (i) upon the request of the
Administrative Agent, it will use commercially reasonable efforts to identify
that portion of the Borrower Materials that may be distributed to the Public
Lenders and (ii) (1) all such Borrower Materials that are to be made available
to Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (2) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger and the Lenders
to treat the Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(3) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(4) the Administrative Agent and the Arranger shall be entitled to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

Section 6.03 Notices. Promptly notify the Administrative Agent (which shall
promptly furnish such notice to each Lender) of:

(a) the occurrence of any Default or Event of Default;

 

-58-



--------------------------------------------------------------------------------

(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect or (ii) litigation, investigation or proceeding which
may exist at any time between the Borrower or any of its Subsidiaries and any
Governmental Authority that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries (i) in which the amount involved is $10,000,000 or more and not
covered by insurance or (ii) in which injunctive or similar relief is sought
which, if granted, could reasonably be expected to have a Material Adverse
Effect;

(d) as soon as possible and in any event within 10 days after the Borrower knows
or has reason to know of the occurrence of any ERISA Event that has had or could
reasonably be expected to have a Material Adverse Effect; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or relevant Subsidiary
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

Section 6.04 Conduct of Business and Maintenance of Existence, etc.
(a) (i) Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises useful and necessary in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.04 and except, in the
case of the foregoing clause (ii), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

Section 6.05 Maintenance of Property; Insurance. (a) Keep all material Property
and systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain with financially
sound and reputable insurance companies insurance on all its Property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business. The Borrower shall furnish certificates, policies or
endorsements to Administrative Agent as Administrative Agent shall reasonably
request as proof of such insurance.

Section 6.06 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit any
Lender (accompanied by any other Lender that so elects) to visit and inspect any
of its properties and examine and make abstracts from any of its

 

-59-



--------------------------------------------------------------------------------

books and records at any reasonable time, upon reasonable prior notice, and to
discuss the business, operations, properties and financial and other condition
of the Borrower and its Subsidiaries with officers and employees of the Borrower
and its Subsidiaries and with its independent certified public accountants (it
being understood that all such notices shall be given through the Administrative
Agent and shall be coordinated with any other such notices to the extent
reasonably possible), in each case no more often than twice in any calendar year
in the aggregate for all Lenders unless an Event of Default shall have occurred
and be continuing.

Section 6.07 Environmental Laws. Comply in all respects with, and take all
reasonable action to ensure compliance in all respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all respects with and maintain, and take all reasonable action to
ensure that all tenants and subtenants obtain and comply in all respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except to the extent that any
failures to so comply or maintain could not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

Section 6.08 Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all other
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, in each case, where non-payment thereof could reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

Section 6.09 Additional Guarantees. With respect to (a) any new Material
Subsidiary (other than an Excluded Subsidiary or a Project Finance Subsidiary
(unless such Subsidiary becomes a Subsidiary Guarantor pursuant to
Section 7.06(j)) created or acquired by the Borrower or any of the Subsidiary
Guarantors after the Closing Date or otherwise qualifying as a Material
Subsidiary after the Closing Date (which, for the purposes of this paragraph,
shall include any existing Material Subsidiary that ceases to be an Excluded
Subsidiary and any existing Domestic Subsidiary that ceases to be an Immaterial
Subsidiary), and (b) any Subsidiary which guarantees any Indebtedness or other
obligations under the Senior Notes Indenture, the Senior Notes or the 2012
Credit Agreement, promptly (i) cause such Subsidiary to become a party to the
Subsidiary Guaranty, and (ii) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions with respect to such
Subsidiary and its joinder to the Subsidiary Guaranty and such other matters
reasonably requested by the Administrative Agent, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

Section 6.10 [Intentionally Omitted.]

Section 6.11 [Intentionally Omitted.]

 

-60-



--------------------------------------------------------------------------------

Section 6.12 [Intentionally Omitted.]

Section 6.13 Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent written notice promptly, and in any event within five
(5) Business Days of the occurrence, of any Casualty Event reasonably expected
by the Borrower to result in Net Loss Proceeds in excess of $5,000,000 and
(b) other than any Net Loss Proceeds arising from any Borrowing Base Collateral
(as defined in the 2012 Credit Agreement) subject to any Casualty Event that are
required to be used to prepay the obligations under the 2012 Credit Agreement
and are so prepaid, will ensure that the Net Loss Proceeds of any such event
(whether in the form of insurance proceeds or otherwise) are collected and
applied in accordance with Section 2.05(b)(ii) hereof.

Section 6.14 Further Assurances. From time to time execute and deliver, or cause
to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents. Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

Section 6.15 Post-Closing Matters.

(a) Deliver, or cause to be delivered, to the Administrative Agent, the balance
sheet and the related statements of earnings and cash flows of the Borrower and
its Subsidiaries as at the end of (i) the fiscal year ending December 31, 2012
and (ii) each of the most recently completed interim periods for which financial
statements have been filed with the SEC on or prior to the date on which the
Acquisition is consummated, in each case, prepared on a pro forma basis and
after giving effect to the Acquisition, within five days after the same are
required to be filed with the SEC.

(b) On the Acquisition Closing Date, deliver to the Administrative Agent a
certificate signed by a Responsible Officer of the Borrower certifying that
(i) attached thereto are executed copies of the Acquisition Documents and the
Acquisition-Related Documents and (ii) such Acquisition Documents were duly
executed by the parties thereto in the forms delivered to the Administrative
Agent and the Arranger prior to the Closing Date, without any changes,
modifications or supplements thereto, unless the Administrative Agent, in its
sole discretion, has provided its prior written consent to such changes,
modifications or supplements.

(c) On or prior to the date that is 30 days following the Acquisition Closing
Date (which such date may be extended by the Administrative Agent in its sole
discretion), deliver, or cause to be delivered, to the Administrative Agent
evidence, in form and substance reasonably satisfactory to the Administrative
Agent, that any local law Lien releases, Lien filing terminations or similar
documentation, as and to the extent applicable in each relevant

 

-61-



--------------------------------------------------------------------------------

jurisdiction, necessary to discharge and release any Liens securing the Existing
Target Indebtedness on or against the Purchased Assets and the Equity Interests
of the Target Subsidiaries acquired on the Acquisition Closing Date have been
recorded, registered, obtained or otherwise become effective.

(d) On or prior to the Long Stop Date, but in any event, no later than 30 days
following the consummation of the Post-Completion Acquisitions (which such date
may be extended by the Administrative Agent in its sole discretion), deliver, or
cause to be delivered, to the Administrative Agent evidence, in form and
substance reasonably satisfactory to the Administrative Agent, that any local
law Lien releases, Lien filing terminations or similar documentation, as and to
the extent applicable in each relevant jurisdiction, necessary to discharge and
release any Liens securing the Existing Target Indebtedness on or against any
Deferred Assets acquired pursuant to any Post-Completion Acquisition have been
recorded, registered, obtained or otherwise become effective.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (except contingent
indemnification obligations for which, at any time of determination, no claim
has been asserted), the Borrower shall not, nor shall it permit any Subsidiary
(other than any Immaterial Subsidiary) to, directly or indirectly:

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its Property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens for taxes, assessments or governmental charges or claims not yet due
or which are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

(b) Landlords’, carriers’, warehousemen’s, mechanics’, repairmen’s, laborers’,
seamen’s, preferred maritime and materialmen’s liens or other like Liens arising
in the ordinary course of business which are not overdue for a period of more
than 30 days or that are being contested in good faith by appropriate
proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the payment or performance of bids, tenders, government
contracts, trade contracts (other than for borrowed money), leases, statutory or
regulatory obligations, surety and appeal bonds, performance bonds, insurance
obligations and other obligations of a like nature incurred in the ordinary
course of business;

 

-62-



--------------------------------------------------------------------------------

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 7.01(f), securing
Indebtedness permitted by Section 7.03(d), provided that no such Lien is spread
to cover any additional Property after the Closing Date other than all or part
of the same property or assets (plus improvements, accessions, proceeds or
distributions and directly related general intangibles in respect thereof) that
secured or, under the written arrangements under which the original Lien arose,
could secure the Indebtedness;

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.03(c) incurred for the purpose of financing all or any
part of the acquisition purchase price or cost of construction, design, repair,
replacement, installation, or improvement of property, plant or equipment used
in the business of the Borrower or such Subsidiary (whether through the direct
purchase of such assets or the Equity Interests of the Person owning such assets
(but no other material assets)), provided that (i) such Liens shall be created
prior to or within 120 days after such acquisition, construction or other event,
(ii) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness (plus improvements, accessions, proceeds or
distributions and directly related general intangibles in respect thereof) and
(iii) the amount of Indebtedness secured thereby is not increased;

(h) Liens securing the Indebtedness under the 2012 Credit Agreement and the
other Obligations (as defined in the 2012 Credit Agreement) thereunder to the
extent such Indebtedness and other Obligations are permitted by
Section 7.03(a)(ii);

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j) Liens not otherwise permitted by this Section 7.01 so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all Subsidiaries) $20,000,000 at any one time;

(k) judgment Liens not giving rise to an Event of Default under Section 8.01(h)
so long as any appropriate legal proceedings which may have been duly initiated
for the review of such judgment shall not have been finally terminated or the
period within which such proceedings may be initiated shall not have expired;

(l) Liens upon specific items of inventory or other goods of the Borrower or any
Subsidiary securing such Person’s obligations in respect of bankers acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment, or storage of such inventory or other goods;

 

-63-



--------------------------------------------------------------------------------

(m) Liens securing reimbursement obligations with respect to commercial letters
of credit that encumber documents and other property or assets relating to such
letters of credit and products and proceeds thereof;

(n) Liens on assets of Excluded Subsidiaries to secure Indebtedness and related
obligations of such Excluded Subsidiary; provided that the Indebtedness is
permitted by the terms of Section 7.03(c), (d), (f) or (g) of this Agreement to
be incurred by such Excluded Subsidiary;

(o) Liens on Property of a Person existing at the time such Person is merged
with or into or consolidated with the Borrower or any Subsidiary of the Borrower
or otherwise becomes a Subsidiary of the Borrower (other than the Target
Subsidiaries); provided that such Liens were in existence prior to the
contemplation of such merger or consolidation or such Person becoming a
Subsidiary of the Borrower and do not extend to any assets other than those of
such Person;

(p) Liens on Property existing at the time of acquisition of the Property by the
Borrower or any Subsidiary of the Borrower (other than Property of the Target
Subsidiaries); provided that such Liens were in existence prior to the
contemplation of such acquisition and do not extend to any assets other than
such acquired property (plus improvements, accessions, proceeds or distributions
and directly related general intangibles in respect thereof);

(q) Liens securing Refinancing Debt incurred to refinance Indebtedness that was
previously so secured; provided that any such Lien is limited to all or part of
the same property or assets (plus improvements, accessions, proceeds or
distributions and related general intangibles in respect thereof) that secured
the Indebtedness being refinanced;

(r) Liens that secure Non-Recourse Debt that encumber the Property financed by
such Indebtedness (plus improvements, accessions, proceeds or distributions and
directly related general intangibles in respect thereof);

(s) Liens on the assets of any Project Finance Subsidiary;

(t) Liens on and pledges of the Equity Interests of any joint venture or Project
Finance Subsidiary owned by the Borrower or any Subsidiary of the Borrower to
the extent securing Indebtedness or other obligations of such joint venture or
Project Finance Subsidiary;

(u) Liens arising from the deposit of funds or securities in trust for the
purpose of defeasing Indebtedness;

(v) Liens permitted under the “Mortgages” (as defined in the 2012 Credit
Agreement);

(w) Liens on Property or assets under construction (and related rights) in favor
of the contractor or developer;

(x) Liens arising under the Senior Notes Indenture in favor of the trustee for
its own benefit and similar Liens in favor of other trustees, agents and
representatives arising

 

-64-



--------------------------------------------------------------------------------

under instruments governing Indebtedness permitted to be incurred under this
Agreement, provided that such Liens are solely for the benefit of the trustees,
agents or representatives in their capacities as such and not for the benefit of
the holders of such Indebtedness;

(y) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;

(z) maritime liens for crew wages or for salvage and general average and similar
liens, each of which is in respect of obligations that are not delinquent for a
period of more than 30 days or are being contested in good faith by appropriate
proceedings; and

(aa) Liens on Property or assets of any Target Subsidiary existing at the time
of the Acquisition (other than any Liens securing Existing Target Indebtedness);
provided that such Liens (i) were in existence prior to the contemplation of the
Acquisition, (ii) do not secure amounts in excess of $3,000,000 in the
aggregate, and (iii) do not extend to any Property or assets other than such
Property or assets (plus improvements, accessions, proceeds or distributions and
directly related general intangibles in respect thereof).

Section 7.02 [Intentionally Omitted.]

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) (i) Indebtedness of any Loan Party pursuant to any Loan Document and
(ii) Indebtedness under the 2012 Credit Agreement and the other Obligations (as
defined in the 2012 Credit Agreement) threunder, provided that the aggregate
principal amount of such Indebtedness arising under the 2012 Credit Agreement
does not exceed the sum of (A) $130,000,000 plus (B) the amount of (1) any
increases to the aggregate amount of the commitments under the revolving credit
facility effected from time to time pursuant to Section 2.14 of the 2012 Credit
Agreement as in effect on the date hereof and/or (2) any increases to the
aggregate amount of the term loan facility effected from time to time pursuant
to Section 2.15 of the 2012 Credit Agreement as in effect on the date hereof, so
long as the aggregate principal amount of all such increases described in the
foregoing clauses (1) and (2) do not exceed $50,000,000 in the aggregate;

(b) Indebtedness (i) of the Borrower to any Subsidiary (other than an Excluded
Subsidiary or a Project Finance Subsidiary) and of any Subsidiary Guarantor to
the Borrower or any other Subsidiary (other than an Excluded Subsidiary or a
Project Finance Subsidiary) and (ii) of any Subsidiary to any Loan Party or
other Subsidiary;

(c) Indebtedness (including, without limitation, in respect of Capitalized
Leases and Synthetic Lease Obligations) secured by Liens permitted by
Section 7.01(g), (i) of

 

-65-



--------------------------------------------------------------------------------

the Borrower or any of its Subsidiaries (excluding Foreign Subsidiaries and
Project Finance Subsidiaries) in an aggregate principal amount not to exceed the
greater of $50,000,000 and 5.00% of Consolidated Tangible Assets at any one time
outstanding and (ii) of any Foreign Subsidiaries (excluding Project Finance
Subsidiaries), in an aggregate principal amount not to exceed $150,000,000 at
any time outstanding; provided that, with respect to this clause (ii), (A) as of
the date of incurrence of such Indebtedness and immediately after giving effect
thereto, the Consolidated Leverage Ratio calculated for the four consecutive
fiscal periods most recently ended would not exceed 3.00:1.00, and (B) the Net
Cash Proceeds of such Indebtedness shall be applied as required by
Section 2.05(b);

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.03(d);

(e) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
permitted under this Section 7.03 (excluding (A) Guarantees of Indebtedness
permitted under Section 7.03(h) and (i) and (B) Guarantees by the Borrower or
any Subsidiary Guarantor of Indebtedness permitted by Section 7.03(c)(ii));

(f) Indebtedness represented by agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price, or similar
obligations, in each case, incurred or assumed in connection with the
Disposition of any business, assets, or Equity Interests of the Borrower or any
Subsidiary; provided that the maximum aggregate liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds actually received by the
Borrower and its Subsidiaries in connection with such Disposition;

(g) any Indebtedness (the “Refinancing Debt”) the Net Cash Proceeds of which are
to be used (A) to redeem, refinance, replace, defease, discharge, refund, renew,
extend or otherwise retire for value any Indebtedness referred to in
clauses (a)(ii), (c) or (d) or any Loans or Refinancing Debt incurred pursuant
to this Section 7.03(g), without any shortening of the maturity of any principal
amount of the Indebtedness refinanced (the “Refinanced Indebtedness”) or (B) to
pay premiums, fees or expenses payable in connection with any such refinancing,
refunding, renewal or extension. The proceeds of the Refinancing Debt shall be
used substantially concurrently with the incurrence thereof to redeem,
refinance, replace, defease, discharge, renew, extend, refund or otherwise
retire for value the Refinanced Indebtedness, unless the Refinanced Indebtedness
is not then due and is not redeemable or prepayable at the option of the obligor
thereof or is redeemable or prepayable only with notice, in which case such
proceeds shall be held in a segregated account of the obligor of the Refinanced
Indebtedness until the Refinanced Indebtedness becomes due or redeemable or
prepayable or such notice period lapses and then shall be used to refinance the
Refinanced Indebtedness;

(h) Non-Recourse Debt;

(i) Project Financing incurred by Project Finance Subsidiaries;

(j) Subordinated Debt, provided that, as of the date of incurrence of such
Indebtedness and immediately after giving effect thereto, the Consolidated
Leverage Ratio calculated for the four consecutive fiscal periods most recently
ended would not exceed 3.00:1.00;

 

-66-



--------------------------------------------------------------------------------

(k) Convertible Debt, provided that, as of the date of incurrence of such
Indebtedness and immediately after giving effect thereto, the Consolidated
Leverage Ratio calculated for the four consecutive fiscal periods most recently
ended would not exceed 3.00:1.00;

(l) Indebtedness outstanding on the date hereof in an aggregate amount not
exceeding $3,000,000 and secured by Liens permitted by Section 7.03(aa); and

(m) Indebtedness outstanding under intercompany payables evidenced by the
Purchase Agreement and the Intra-Group Sales Agreement from and after the
Closing Date through the Long Stop Date for an aggregate amount not to exceed
that portion of the Escrow Sum remaining in the Escrow Account.

Section 7.04 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
Person) or with or into any Subsidiary Guarantor (provided that (i) the
Subsidiary Guarantor shall be the continuing or surviving Person or
(ii) simultaneously with such transaction, the continuing or surviving Person
shall become a Subsidiary Guarantor and the Borrower shall comply with
Section 6.09 in connection therewith);

(b) any Subsidiary may merge with any other Subsidiary (or any Person that
becomes a Subsidiary contemporaneously with such merger) so long as, in the case
of any merger involving a Subsidiary Guarantor, the surviving Person shall be
(or shall contemporaneously become) a Subsidiary Guarantor and such merger could
not reasonably be expected to have a material adverse effect on the business,
assets, property or financial condition of the surviving Subsidiary;

(c) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary (so long
as, in the case of any such Disposition by a Subsidiary Guarantor, the
Subsidiary to whom such assets are disposed of is a Subsidiary Guarantor) and
may be dissolved following such Disposition;

(d) any Excluded Subsidiary or Immaterial Subsidiary may Dispose of any or all
of its assets and may be dissolved following such Disposition;

(e) the Equity Interests of any Excluded Subsidiary or Immaterial Subsidiary may
be Disposed of or issued to any other Person; and

 

-67-



--------------------------------------------------------------------------------

(f) the Borrower and any Subsidiary may merge or consolidate with any other
Person (other than the Borrower or any Subsidiary) provided that, with respect
to each merger or consolidation made pursuant to this Section 7.04(f):

(i) no Default exists and the merger or consolidation could not reasonably be
expected to cause a Default;

(ii) the merger or consolidation is not hostile;

(iii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course;

(iv) the requirements of Section 6.09 are satisfied;

(v) the Borrower or such Subsidiary shall be the survivor; and

(vi) the Borrower shall have delivered to the Administrative Agent, at least
five Business Days prior to the date on which any such merger or consolidation
is to be consummated, a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this Section 7.04(f) have been satisfied or
will be satisfied on or prior to the date on which such merger or consolidation
is consummated;

provided, further, that, for avoidance of doubt, any such merger or
consolidation that would result in a Change of Control shall cause a Default
under Section 8.01(k).

Section 7.05 Disposition of Property. Dispose of all or any part of its
business, assets or Property of any kind whatsoever, whether now owned or
hereafter acquired, in one transaction or a series of transactions, which in
each case constitutes an Asset Sale, or issue or Dispose of any Equity Interest
of any Person that directly or indirectly owns any of the foregoing, except:

(a) Dispositions permitted by Section 7.04;

(b) the Disposition of obsolete or worn out property, or property that is no
longer used or useful in such Person’s business, in the ordinary course of
business;

(c) the Disposition of inventory or other assets in the ordinary course of
business or consistent with past practice;

(d) Dispositions of cash or Cash Equivalents;

(e) the sale or issuance of any Subsidiary’s Equity Interests to the Borrower or
any Subsidiary Guarantor;

 

-68-



--------------------------------------------------------------------------------

(f) transfers of assets between or among (i) the Borrower and the Subsidiary
Guarantors and (ii) the Loan Parties and non-Loan Party Subsidiaries so long as
any such non-Loan Party Subsidiary becomes a Subsidiary Guarantor
contemporaneously with any such transfer;

(g) any Dispositions constituted by the granting of Liens permitted by
Section 7.01;

(h) any lease of drill pipe by Quail Tools to a customer located outside of the
United States and any subsequent sale to such customer of any such drill pipe;

(i) any sale by the Borrower or any Subsidiary to its customers of drill pipe,
tools, and associated drilling equipment utilized in connection with a drilling
contract for the employment of a drilling rig in the ordinary course of business
and consistent with past practice;

(j) Dispositions of Property described on Schedule 7.05(j); and

(k) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-cash proceeds consisting of notes or other debt securities
and valued at fair market value in the case of other non-cash proceeds) are less
than $150,000,000 in the aggregate during the term of this Agreement; provided
that (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors of the Borrower (or similar governing body)), (2) no less
than 75% thereof shall be paid in cash, and (3) the Net Asset Sale Proceeds
thereof shall be applied as required by Section 2.05(b)(i).

Section 7.06 Restricted Payments. (i) Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Equity Interests of the Borrower or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Borrower or any Subsidiary, or enter into any derivatives or other transaction
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating the Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Equity Interests or (ii) make any Investment in Project
Finance Subsidiaries (collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to the holders of its Equity
Interests on a pro rata basis, or a more favorable basis if made to any such
holder which is a Loan Party or a Subsidiary of a Loan Party;

(b) the Borrower may make Restricted Payments in the form of common stock of the
Borrower;

(c) the Borrower may make Restricted Payments in the form of Equity Interests
(other than Disqualified Stock) in connection with (i) the conversion,
redemption, or repurchase of the Convertible Debt, and in connection therewith
may make payment in cash in lieu of fractional shares and (ii) the High Strikes
Agreements;

 

-69-



--------------------------------------------------------------------------------

(d) so long as no Event of Default has occurred and is continuing or would be
caused thereby, the Borrower or any Subsidiary may repurchase, redeem, or
otherwise acquire or retire any Equity Interests of the Borrower or any
Subsidiary held by any existing or former director, officer or employee of the
Borrower or any Subsidiary (or their transferees, estates or beneficiaries)
pursuant to any employment agreement, equity subscription agreement, stock
option agreement, or similar agreement, provided, that the aggregate amount of
payments under this paragraph subsequent to the date hereof (net of any proceeds
received by the Borrower subsequent to the date hereof in connection with
resales of any common stock or common stock options so purchased) shall not
exceed $5,000,000 in any 12 month period;

(e) the Borrower may acquire Equity Interests in connection with the exercise of
stock options or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations;

(f) the Borrower may make any Restricted Payment in exchange for, or in an
amount not to exceed the net cash proceeds of a substantially concurrent sale
(other than to a Subsidiary of the Borrower) of, Equity Interests of the
Borrower (other than Disqualified Stock), or from the substantially concurrent
contribution of common equity capital to the Borrower, with a sale and
contribution being deemed substantially concurrent if such Restricted Payment
occurs not more than 120 days after such sale or contribution; provided that the
amount of any such net cash proceeds that are utilized for any such Restricted
Payment shall be excluded from clause (B) of Section 7.06(h)(iii)(B);

(g) the Borrower or any Subsidiary may make any defeasance, redemption,
repurchase or other acquisition of Disqualified Stock of the Borrower or any
Subsidiary in an amount not to exceed the net cash proceeds from a substantially
concurrent incurrence of, or exchange for, Refinancing Debt; and

(h) on and after April 15, 2014, the Borrower may make Restricted Payments
provided that:

(i) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(ii) the Borrower would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the most recently completed period of four consecutive fiscal
quarters of the Borrower, have been permitted to incur at least $1.00 of
additional Indebtedness while maintaining a Consolidated Interest Coverage Ratio
of not less than 2.50:1.00 for such fiscal period; and

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Subsidiaries after April 15,
2014 pursuant to this Section 7.06(h) is less than, at the date of
determination, the sum, without duplication, of

 

-70-



--------------------------------------------------------------------------------

(A) 50% of the Consolidated Net Income of the Borrower for the period (taken as
one accounting period) from October 1, 2012 to the end of the Borrower’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit), plus

(B) 100% of the aggregate net cash proceeds (or the fair market value of any
Equity Interests of Persons or assets to the extent acquired in consideration of
Equity Interests (other than Disqualified Stock) of the Borrower) received by
the Borrower or its Subsidiaries since the Closing Date as a contribution to its
common equity capital or from the issue or sale of Equity Interests after the
Closing Date of the Borrower (other than Disqualified Stock) or from the issue
or sale after the Closing Date of convertible or exchangeable Disqualified Stock
or convertible or exchangeable debt securities of the Borrower or its
Subsidiaries that have been converted into or exchanged for such Equity
Interests (other than Equity Interests (or Disqualified Stock or debt
securities) sold to a Subsidiary of the Borrower), or received upon the exercise
of any options, warrants or rights to purchase Equity Interests (other than
Disqualified Stock) of the Borrower, plus

(C) the amount by which Indebtedness or Disqualified Stock of the Borrower or
its Subsidiaries is reduced on the Borrower’s balance sheet upon the conversion
or exchange (other than by a Subsidiary of the Borrower) subsequent to the
Closing Date of any Indebtedness or Disqualified Stock of the Borrower or its
Subsidiaries convertible into or exchangeable for Equity Interests of the
Borrower (other than Disqualified Stock) (less the amount of cash, or the fair
market value of any other property, distributed by the Borrower upon such
conversion or exchange);

(i) on and after April 15, 2014, the Borrower may make the payment of any
dividend or consummate any irrevocable redemption within 60 days after the date
of declaration of the dividend or giving of the redemption notice, as the case
may be, if at the date of declaration or notice, the dividend or redemption
payment would have complied with the provisions of this Agreement;

(j) Investments in Project Finance Subsidiaries so long as any such Project
Finance Subsidiary becomes a Subsidiary Guarantor prior to or simultaneously
with any such Investment and remains a Subsidiary Guarantor thereafter;

(k) on and after April 15, 2014, Investments in Project Finance Subsidiaries not
to exceed $25,000,000 outstanding in the aggregate for all such Investments on
or after such date, it being understood that if such Project Finance Subsidiary
repays such Investment in full in cash or if the Borrower shall sell such
Project Finance Subsidiary in full for cash, such Investment will no longer be
outstanding for purposes hereof to the extent of such cash received; and

 

-71-



--------------------------------------------------------------------------------

(l) on and after April 15, 2014, other Restricted Payments not to exceed
$35,000,000 in the aggregate after such date so long as no Default or Event of
Default shall have occurred and be continuing or shall result therefrom.

Section 7.07 Modifications of Debt Instruments, etc. (a) Amend, modify or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the 2012 Credit Agreement, the Convertible
Debt, the Senior Notes or any Refinancing Debt to the extent that any such
amendment, modification, waiver or other change would shorten the maturity or
increase the amount of any scheduled amortization or other required payment of
principal thereof, increase the rate or shorten the date for payment of interest
thereon or make any covenant or other restriction applicable to the Borrower or
any of its Subsidiaries materially more restrictive or (b) amend its
Organization Documents, the Purchase Agreement or the Intra-Group Sale Agreement
in any manner adverse to the Administrative Agent or the Lenders.

Section 7.08 Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than (i) the Borrower or any
Subsidiary Guarantor or (ii) in the case of any Excluded Subsidiary, any other
Excluded Subsidiary) unless such transaction is (a) otherwise permitted under
this Agreement, (b) in the ordinary course of business of the Borrower or such
Subsidiary, as the case may be, and (c) upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate, except for transactions permitted by the following sentence. This
Section 7.08 shall not apply to the following transactions: (i) any employment
agreement entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business and consistent with past practices, (ii) payment of
reasonable directors’ fees to Persons who are not otherwise Affiliates of the
Borrower, (iii) sales of Equity Interests of the Borrower to Affiliates of the
Borrower, (iv) any Restricted Payment otherwise permitted under Section 7.06 or
any Investment, (v) indemnification agreements with, and payments made to,
officers, directors, and employees of the Borrower or any Subsidiary pursuant to
charter, bylaw, statutory, or contractual provisions, (vi) the performance of
obligations of the Borrower or any Subsidiary under the terms of any agreement
to which the Borrower or any Subsidiary is a party as of the date of this
Agreement, and any amendments, modifications, supplements, extensions, or
renewals of such agreements; provided that any such amendments, modifications,
supplements, extensions, or renewals of such agreements are not materially more
disadvantageous, taken as a whole, to the Administrative Agent and the Lenders
than the terms of such agreements as in effect on the date of this Agreement,
(vii) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements
or stock option or stock ownership plans approved by the board of directors of
the Borrower, (viii) loans or advances to employees in the ordinary course of
business and consistent with past practices, but in any event not to exceed
$2,000,000 in the aggregate outstanding at any one time, (ix) transactions
entered into by a Person prior to the time such Person becomes a Subsidiary or
is merged or consolidated into the Borrower or a Subsidiary (provided such
transaction is not entered into in contemplation of such event), (x) any
transaction in which the Borrower or any of its Subsidiaries, as the case may
be, delivers to the trustee a letter from an accounting, appraisal or investment
banking firm of national standing stating that such transaction is fair to the

 

-72-



--------------------------------------------------------------------------------

Borrower or such Subsidiary from a financial point of view or that such
transaction meets the requirements of the first sentence of this paragraph,
(xi) dividends and distributions to the Borrower and its Subsidiaries by any
Affiliate, (xii) (a) guarantees of performance by the Borrower and its
Subsidiaries of Subsidiaries in the ordinary course of business, except for
guarantees of Indebtedness; (xiii) any transaction where the only consideration
paid by the Borrower or Subsidiary is Equity Interests of the Borrower (other
than Disqualified Stock); and (xiv) transactions between the Borrower or any
Subsidiary and any Person, a director of which is also a director of the
Borrower or any direct or indirect parent company of the Borrower, and such
director is the sole cause for such Person to be deemed an Affiliate of the
Borrower or any Subsidiary; provided, however, that such director shall abstain
from voting as a director of the Borrower or such direct or indirect parent
company, as the case may be, on any matter involving such other Person.

Section 7.09 Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.

Section 7.10 Use of Proceeds. Permit the proceeds of the Loans to be used for
any purpose other than those specified in Section 5.15 hereof.

Section 7.11 Restrictions on Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary (other than Excluded Subsidiaries) to (a) make
Restricted Payments in respect of any Equity Interests of such Subsidiary held
by, or pay any Indebtedness owed to, the Borrower or any other Subsidiary (it
being understood that (i) the priority of any preferred equity in receiving
dividends or liquidating distributions prior to dividends or liquidating
distributions being paid on common equity shall not be deemed a restriction on
the ability to make distributions on Equity Interests and (ii) the subordination
of loans or advances made to the Borrower or any Subsidiary to other
Indebtedness incurred by the Borrower or any Subsidiary shall not be deemed a
restriction on the ability to pay loans or advances), (b) make Investments in
the Borrower or any Subsidiary Guarantor or (c) transfer any of its assets to
the Borrower or any Subsidiary Guarantor, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents or the 2012 Credit Agreement, (ii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Equity Interests or assets of such Subsidiary, (iii) any restrictions imposed
pursuant to agreements governing any purchase money Liens or Capitalized Leases
or other secured Indebtedness otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective as to transfers of the assets
financed thereby or securing such Indebtedness), (iv) customary non assignment
provisions in any contract or lease entered into in the ordinary course of
business and consistent with past practices, (v) applicable law or any
applicable rule, regulation, or order of any Governmental Authority,
(vi) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements, and other similar agreements entered into in the ordinary course of
business, provided that such provisions apply only to the assets subject to such
agreements, (vii) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business,
(viii) any agreement in effect at the time such Subsidiary becomes a Subsidiary
of Borrower, so

 

-73-



--------------------------------------------------------------------------------

long as such agreement was not entered into in connection with or in
contemplation of such Person becoming a Subsidiary of Borrower and is not
applicable to any Person, or the properties or assets of any Person, other than
such Subsidiary or such Subsidiary’s properties and assets, and (vix) any
instrument governing Indebtedness assumed in connection with any acquisition of
any Person or asset and not incurred in contemplation of such acquisition, which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person or the properties or assets of the
Person so acquired.

Section 7.12 Lines of Business. Enter into any material business except for
those businesses directly relating to the oil services industry in which the
Borrower and its Subsidiaries have previously engaged or are engaged on the
Closing Date or that are incidental or reasonably related thereto or that are a
reasonable extension thereof, as determined in good faith by the Borrower or
applicable Subsidiary.

Section 7.13 Swap Contracts. Enter into any Swap Contract other than Swap
Contracts entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates or foreign
exchange rates.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan, or (ii) pay within three Business Days after
the same becomes due, any interest on any Loan, any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) Any Loan Party shall default in the observance or
performance of any agreement contained in clause (i) or (ii) of Section 6.04(a)
(with respect to the Borrower only), Section 6.03(a), clauses (b), (c) and
(d) of Section 6.15, or Article VII, or (ii) any Loan Party shall default in the
observance or performance of any agreement contained in Section 6.01 or
Section 6.09 and such default shall continue unremedied for a period of 10 days;
or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above or
(d) below) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier to occur of
(i) written notice thereof from the Administrative Agent to the Borrower (which
notice may be given by the Administrative Agent and will be given at the request
of the Required Lenders) or (ii) a Responsible Officer of the Borrower or any
Subsidiary Guarantor otherwise becoming aware of such default, or any “Event of
Default” under any Loan Document (other than this Agreement) shall occur and
continue to exist beyond any applicable grace period set forth in such Loan
Document; or

 

-74-



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; provided, however, this clause (e) shall not apply to
(i) voluntary prepayments and redemptions, (ii) the conversion of Convertible
Debt or the payment thereof pursuant to clause (f) of the definition thereof,
and (iii) any Non-Recourse Debt or Project Financing; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than any Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
(other than any Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue or levy;
or

 

-75-



--------------------------------------------------------------------------------

(h) Judgments. One or more judgments or decrees shall be entered against the
Borrower or any of its Subsidiaries involving, for the Borrower and its
Subsidiaries taken as a whole, a liability (not paid or fully covered by
independent third party insurance as to which the relevant insurance company has
acknowledged coverage) in an aggregate amount in excess of the Threshold Amount,
and all such judgments or decrees shall not have been paid, vacated, discharged,
stayed or bonded pending appeal by the earlier of (i) the date which 60 days
from the entry thereof and (ii) the date on which the relevant judgment
creditor(s) has begun to enforce such judgment(s) or decree(s); or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount that
could reasonably be expected to have a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

Section 8.02 Remedies Upon Event of Default . If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder
(including, without limitation, any premium applied to amounts repaid prior to
the Maturity Date at the rates set forth in Section 2.05(c)) or under any other
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

-76-



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid (including, without limitation, any
premium applied to amounts repaid prior to the Maturity Date at the rates set
forth in Section 2.05(c)) shall automatically become due and payable, without
further act of the Administrative Agent or any Lender.

Section 8.03 Application of Funds . After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III but excluding any principal and interest) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) arising under the Loan Documents and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, any premium applied to amounts repaid prior to the
Maturity Date, and other Obligations arising under the Loan Documents (other
than Obligations constituting unpaid principal of the Loans), ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

-77-



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

Section 9.01 Appointment and Authority . Each of the Lenders hereby irrevocably
appoints Goldman Sachs Bank USA to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article, other than the final sentence of Section 9.10, are
solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

Section 9.02 Rights as a Lender . The Person serving as the Administrative Agent
or Syndication Agent, as applicable, hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent or Syndication Agent, as
applicable, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent or Syndication Agent, as applicable, hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or Syndication Agent, as applicable, hereunder and without
any duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions . No Agent shall have, by reason hereof or
any of the other Loan Documents, a fiduciary relationship in respect of any
Lender or any other Person. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

-78-



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the term loan facility provided
for herein as well as activities as Administrative Agent.

 

-79-



--------------------------------------------------------------------------------

Section 9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring Administrative Agent as of the Resignation Effective Date), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

-80-



--------------------------------------------------------------------------------

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the “Bookrunners” or “Arranger” or the Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding. The
Administrative Agent is not authorized hereunder to credit bid any Obligation
held by any Lender in any proceeding under any Debtor Relief Law without the
prior consent of such Lender.

Section 9.10 Guaranty Matters. Each of the Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty (i) if
such Person ceases to be a Subsidiary, (ii) in the case of each Subsidiary
Guarantor that is a guarantor of obligations under any Indenture but would
otherwise qualify as an “Excluded Subsidiary”, if such Person ceases to be a
guarantor of the obligations under such Indenture so that such Person qualifies
as an “Excluded Subsidiary”, (iii) if such Subsidiary Guarantor is designated
and certified as an “Excluded

 

-81-



--------------------------------------------------------------------------------

Subsidiary” in accordance with the requirements set forth in clause (e) of such
definition after the date hereof, (iv) if such Subsidiary Guarantor ceases to be
a Material Subsidiary as a result of a Disposition permitted by Section 7.05, or
(v) in the case of each Subsidiary Guarantor that is a guarantor of obligations
under the 2012 Credit Agreement but would otherwise qualify as an “Excluded
Subsidiary”, if such Person ceases to be a guarantor of the obligations under
the 2012 Credit Agreement so that such Person qualifies as an “Excluded
Subsidiary”, in each case (with respect to the foregoing clauses (i), (ii),
(iii) and (v)), as a result of a transaction permitted hereunder or otherwise in
accordance with the terms hereof. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty pursuant to this Section 9.10. In each case as specified
in this Section 9.10, (i) the Borrower shall notify the Administrative Agent and
the Lenders in writing of any request for the release of any Subsidiary
Guaranty, such writing to set forth in reasonable detail a description of such
Subsidiary Guaranty requested to be released and (ii) the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to release such
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section 9.10.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(e)),
without the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(d) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder (including, without
limitation, any prepayment premium required by Section 2.05(c)) or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

 

-82-



--------------------------------------------------------------------------------

(e) change the definition of “Applicable Percentage”, Section 2.12(a),
Section 2.12(f), Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender affected thereby;

(f) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder,
without the written consent of each Lender;

(g) release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender, except to the extent the release of
any Subsidiary Guarantor from the Subsidiary Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone); or

(h) amend the last sentence of Section 9.09 without the written consent of each
Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Engagement Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders (a “Non-Consenting
Lender”), the Borrower may replace such Non-Consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

Section 10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

-83-



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of

 

-84-



--------------------------------------------------------------------------------

competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained

 

-85-



--------------------------------------------------------------------------------

exclusively by, the Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.13), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the term loan facility provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Agent, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of

 

-86-



--------------------------------------------------------------------------------

Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction (provided, that for the purposes of this clause (y),
“Indemnitee” shall not include agents of, trustees of or advisors to any Agent
or any Lender). This Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, liabilities and
related expenses arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each other Agent or any Related Party of any of the foregoing (and
without limiting the Borrower’s obligation to do so), each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such other
Agent or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any other Agent in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any other Agent in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

-87-



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
thirty days after written demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

-88-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. On and after the Closing Date, any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the Loans at
the time owing to the assigning Lender or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
principal outstanding balance of the Loan of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan assigned;

(iii) Required Consents. No consent shall be required for (x) any assignment
made by the Administrative Agent, the Syndication Agent or the Arranger in
connection with the syndication of the Loans hereunder as, and to the extent,
contemplated in the Engagement Letter and (y) any other assignment except to the
extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Loan to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund.

 

-89-



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy (or the equivalent thereof in electronic form) of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loan owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. On and after the Closing Date, any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Loan owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged,

 

-90-



--------------------------------------------------------------------------------

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01 and 3.04 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any loans or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the other Agents and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees,

 

-91-



--------------------------------------------------------------------------------

advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) any
rating agency when required by it, provided that, prior to any disclosure, such
rating agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Loan Parties received by it from any
Agent or any Lender, or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any other Agent, any Lender, or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any other Agent or
any Lender on a nonconfidential basis prior to disclosure by any Loan Party or
any Subsidiary thereof, provided that, in the case of information received from
a Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the other Agents and the Lenders acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

Each Agent and each Lender may disclose the existence of this Agreement and
information about this Agreement (but not any Information) to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, and each of their respective Affiliates is hereby
authorized at any time

 

-92-



--------------------------------------------------------------------------------

and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the

 

-93-



--------------------------------------------------------------------------------

Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of the Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation (except contingent
indemnification obligations for which, at any time of determination, no claim
has been asserted) hereunder shall remain unpaid or unsatisfied.

Section 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Non-Consenting Lender, or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loan, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in connection with any such replacement, if any such Non-Consenting Lender
does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within five (5) Business
Days of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Non-Consenting Lender, then such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of the Non-Consenting
Lender.

 

-94-



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE AND COUNTY OF NEW YORK AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

-95-



--------------------------------------------------------------------------------

Section 10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16 No Advisory or Fiduciary Responsibility. Each Agent, the Arranger,
each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lender Parties”), may have economic interests that conflict with
those of the Loan Parties, their stockholders and/or their affiliates. The
Borrower, for itself and on behalf of each of other Loan Party, agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender Party, on the one hand, and any Loan Party, its stockholders or its
affiliates, on the other. The Borrower, for itself and on behalf of each of
other Loan Party, acknowledges and agrees that (i) the transactions contemplated
by the Loan Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lender
Parties, on the one hand, and the Loan Parties, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender Party
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise any Loan Party, its stockholders or its
affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender
Party is acting solely as principal and not as the agent or fiduciary of any
Loan Party, its management, stockholders, creditors or any other Person. The
Borrower, for itself and on behalf of each of other Loan Party, acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower, for itself and on behalf of each of other Loan Party, agrees that it
will not claim that any Lender Party has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to any Loan Party, in
connection with such transaction or the process leading thereto.

Section 10.17 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any

 

-96-



--------------------------------------------------------------------------------

Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.18 USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower and each other Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

Section 10.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

Section 10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

(Signature pages begin on following page)

 

-97-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PARKER DRILLING COMPANY By:  

/s/ W. Kirk Brassfield

Name:   W. Kirk Brassfield Title:   Senior Vice President & Chief Financial
Officer

 

  S-1   -Signature Page to Term Loan Agreement-



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Administrative Agent and Lender

By:  

/s/ Charles D. Johnston

Name:   Charles D. Johnston Title:   Authorized Signatory

 

  S-2   -Signature Page to Term Loan Agreement-